Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 1 of 129

' CONNELL
§ FOLEY

A TRAD|T|ON OF lEGAL EXCELLENCE S|NCE 1938

Connel| Fo|ey LLP Andrew C. Sayles
56 Livingston Avenue Parmer

Roseland, NJ 07063
P 973.535.0500 F 973.535.9217 ASay|eS@conne||fo|ey'Com

June 22, 2018

VlA FIRST CLASS NiAll_
United States Attorney General
U.S. Department of Justice
950 Pennsy|vania Avenue, NVV
Washington, DC, 20530-0001

New Yorl< Attorney General
Office of the Attorney General
The Capitol

A|bany, New Yorl< 12224-0341

Re: Notice Under the Class Action Fairness Act
Ha||makr v. Cohen & Slamowitz, LLP et al.
Case No.: 1:11-cv-00842-EAW-LFG

Dear Sir or i\fladam:

Pursuant to 28 U.S.C. §1715(b), We are writing on behalf of Cohen & Slamowitz, LLP,
now known as Selip & Sty|inou, LLP (“C&S") to provide notice of a proposed class settlement in
this |awsuit, Which is pending in the United States District Court, Western District of New Yorl<
before District Court Judge E|izabeth A. Wolford (the “Court”).

As required by Section 1715(b), please find enclosed the following items:

(1) A copy of the Complaint filed on October 6, 2011; copy of the First Arnended
Comp|aint filed on duly 2, 2012; and a copy of the Second Amended Comp|aint filed on
Septernber 18, 2013. See Exhibit A_

(2) A copy of the |Vlotion for Preliminary Approva| of the parties’ proposed class
settlement With the parties’ C|ass Action Settlement Agreement. See Exhibit B.

(3) A copy of the Court’s Order of Preliminary Approval of Class Action Settlement
issued on June 8, 2018 with approved Notice of C|ass Settlement See Exnibit C.

The Court has scheduled a Settlement Hearing for November 27, 2018, at 3:00 p.m. in
the Courtroom of the Honorable E|izabeth A. VVolford, United States District Judge, 100 State
Street, Rochester, New Yorl< 14614_

On September 16, 2013, the Court certified the following c|ass:

 

Rose|ond Jersey City Neworl< New Yor|< Cherry Hi|| Phi|ode|phio

_www.cormel|fo|ey.com

458!844-1

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 2 of 129
United States Attorney General

NYS Attorney Genera|
June 22, 2018
Page 2

A|l consumers with New York addresses, who: (a) Within one year before l‘vlarch 9, 2012,
the date of filing of P|aintiff’s lVlotion to Amend in this action; (b) were sent a debt collection letter
by Cohen & S|arnowitz1 LLP, in a form materially identical or substantially similar to the letter
attached to the Amended Complaint as Exhibit B sent to the P|aintiff; or (c) were sent a debt
collection letter demanding City Court filing fees that had not yet been paid, incurred, or reduced
to judgment; or (d) were sent a debt collection letter that failed to disclose that the balance
demanded included filing fees that had not yet been paid, incurred, or reduced to judgment; and
(e) the letter was not returned by the postal service as undelivered.

To the best of the parties’ knowledge the Class size is approximately 27,110 and all
Class members reside in New York and Wi|| receive 100% of the settlementl lt is not feasible to
provide the names of each of the 27,110 class members due to the large Class size. However,
if you require a copy of the Class |ist, kindly advise us and we will provide a copy to you.

Shou|d you have any questions regarding the terms of the settlement, please Bromberg
Law Officel P.C. (212) 248-7906; i_aw Offices of Kenneth Hiller (716) 564-3288 or Johnathan R_
lVii||er (336) 837-4437 (C|ass Counsel); Connel| Foley LLP (973) 535-0500, attention Andrew
Say|es, Esq. (Counsei for Defendant Cohen & Slamowitzl LLP) or Hinshaw & Culbertson, LLP
(212) 471-6200 (Counsel for Defendant lvlid|and).

   

Very truly

  

ACS/j|b

cc. Brian Bromberg1 Esq. l Bromberg Law Office, P.C. (without enc|s)
Kenneth Hiller, Esq. f Law Offices of Kenneth Hiller (without enc|s)
Johnathan R. ivlil|er, Esq. f Salem Community Law Office (without encls)
Ellen Silverman, Esq., / Hinshaw & Cu|bertson LLP (without encls)

4581844-l

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 3 of 129

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 4 of 129

EXHIBIT A

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 5 of 129
Case 1:11-cv-00842~EAW-LGF Document 1 Filed 10/06/11 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRJCT OF NEW YORK

 

MICHAEL HALLMARK,

Piaintiff,
v. Civii Action No.

COHEN & SLAMOWITZ, LLP,
and MIDLAND FUNDING LLC de/a
MIDLAND FUNDING OF DELAWAR.E LLC

Defendants.

 

COMPLAINT AND DEMAND FOR JURY TRIAL
I. INTRODUCTION

t. This is an action for actual and statutory damages brought in response to Defendant’s
violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et s€q. (hereinafter
“FDCPA“) which prohibits debt collectors from engaging in abusive, deceptive, and
unfair practices

II. JURISDICTION AND VENUE

2. Jurisdiction of this court arises under 15 U.S.C. §i692k(d), 28 U.S.C. § 1331, and 28
U.S.C.§ 1337.

3. Venue is proper in this district under 28 U.S.C. §139l(b) in that the Defendant transacts
business here and the conduct complained of occurred here.

III. PARTIES

4. Plaintiff, Michael Hallmark, is a natural person residing in the County of Erie and State
ot`New York and is a “consumer” as that term is det`lned by §§ U.S.C. §16923(3).

5. Defendant, Cohen & Slamowitz, LLC (“Cohen”), is a domestic registered limited liability
partnership organized and existing under the laws of the State ofNeW York and is a “debt
collector” as that term is defined by 15 U.S.C. §16923(6).

6. Defendant Midland Funding LLC, doing business as in New York as Midland Funding of
De]aware LLC (“Midiand”), is a foreign registered limited liability partnership organized

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 6 of 129
Case 1:11-c\/-00842~EAW~LGF Document l F:led 10/06/11 Page 2 of 3

and existing under the laws of the State of Delaware and is a “debt collector” as that term

is defined by 15 U.S.C. §1692a(6).

7. Defendants regularly attempts to collect debts alleged to be due another.

8. The acts of the Defendants alleged hereinafter were performed by its employees acting

within the scope of their actual or apparent authority

9. All references to “Defendants” herein shall mean the Defendants or an employee of the

Defendants.

10. That at all times relevant herein, Cohen acted as agent for Midland.

11. That all of the acts of Cohen alleged herein were done within the scope of their agency

relationship with Midland.

IV. FACTUAL ALLEGATIONS

12. That Plaintiff incurred a debt to HSBC Bank Nevada, N.A. This debt will be referred to

as “the subject debt.”

13. That the subject debt arose out of a transaction in which money, services or property,
which was the subject of the transaction, was primarily for personal, family and/or
household purposes As such, said debt is a “debt” as that term is defined by 15 U.S.C.

§16923(5).

14. That Plaintiff thereader defaulted on the subject debt.

15. That upon information and belief Defendant Cohen was employed by the current holder

of the account, Midland to collect on the subject debt

16. That on or about August 1, 2011, Defendant Cohen mailed Plaintiff correspondence

indicating the balance of the subject debt was $1,835.31.

17. That on or about August 17, 2011, Defendant Cohen mailed Plaintiff correspondence
indicating the balance of the subject debt was now$1,982.89; $147.58 more than the

balance indicated 16 days prior.

18. That as a result of Defendants’ acts Plaintiff became nervous, upset, anxious, and

suffered from emotional distress

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 7 of 129
Case 1:11-cv-00842-EAW~LGF Document 1 Filed 10/06/11 Page 3 of 3

V. CAUSE OF ACTION

19. Plaintiff repeats, irc-alleges and incorporates by reference the allegations contained in
paragraphs l through 18 above.

20. The conduct of Defendants as described in this complaint violated the Fair Debt
Collection Practices Act (15 U.S.C. §1692 et seq.) as follows:

A. Defendants violated 15 U.S.C. §1692e(2) by misrepresenting the amount of the
debt.

21. That as a result of the Defendant’s FDCPA violations as alleged herein, Plaintiff became
nervous, upset, anxious and suffered from emotional distress

22, That Defendant R.A.B. is liable for all of the acts of Defendant Cohen as alleged in this
complaint pursuant to the laws of agency

WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendants
for:

(a) Actual damages;
(b) Statutoly damages for pursuant to 15 U.S.C. § 16921<.
(c) Costs, disbursements and reasonable attorney’s fees pursuant to 15 U.S.C. § l692k.

(d) For such other and flu'ther relief as may be just and proper.

VI. JURY DEMAND

Please take notice that Plaintiff demands trial by jury in this action.

Dated: September 5, 2011

/S/ Seth J. Andrews

Seth J . Andrews, Esq.

Law Offices of Kenneth Hiller, PLLC
Attomey.s'for the Plaintijj”

6000 North Bailey Ave., Suite lA
Amherst, NY 14226

(716) 564»-3288

Email: sandrews@kennethhiller.com

Case 1:11-cV-00842-EAW-LGF Document 379 Fi_|ed 11/O7/18 Page 8 of 129
Case 1:11-cV-00842-EAW-LGF Document 28 Fl|ed 07/02/12 Page 1 of 10

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MICHAEL HALLMARK, on behalf of
himself and all others similarly situated
No. 11'cv'0842(Wl\/IS)(LGF)
Plaintiff,
v. CLASS ACTION
JURY DEMAND
COHEN & SLAMOWITZ, LLP,
and MIDLAND FUNDING LLC d/b/a
MIDLAND FUNDING OF DELAWARE LLC
Defendants.

 

PLAINTIFF’S FIRST AMENDED COMPLA_'[NT
Intz'oductjon

1. This is a consumer class action brought on behalf of consumers
subjected to Defendants’ Violations of the Fair Debt Coiiection Practices Act
(FD CPA), 15 U.S.C. § 1692, et seq. The FDCPA prohibits debt collectors from
engaging in abusive, deceptive, unfair, and illegal collection practices

Jur.i.sdz'ctjon and Vezzue

2. This Court has federal question jurisdiction under 15 U.S.C. § 1692}§(d)
and 28 U.s.C. § 1331.

3. Venue is proper in this district under 28 U.S.C. § l391(b), because the
plaintiff resides in this district, and the acts and transactions that give rise to this

action occurred, in substantial part, in this district.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 9 of 129
Case 1:11»cv»00842-EAW-LGF Document 28 Filed 07/02/12 Page 2 of 10

Paz'tjes

4. Plaintiff, l\'lichael Hailmark, is a natural person residing in the County
of Erie and State of New York and is a “consumer” as that term is defined by 15
U.s.o. § 16923(3).

5. Defendant, Cohen & Slamowitz, LLC (“Cohen”), is a domestic
registered limited liability partnership organized and existing under the laws of the
State of New York and is a “debt collector” as that term is defined by 15 U.S.C. §
16923(6).

6. Defendant Midiand Funding LLC, doing business as in New York as
l\/lidland Funding of Delaware LLC (“Midland”), is a foreign registered limited
liability partnership organized and existing under the laws of the State of Delaware
and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

Factua.l Allega trans

7 . That Plaintiff incurred a debt to HSBC Bank Nevada, N.A. This debt
Will be referred to as “the subject debt.”

8. That the subject debt arose out of a transaction in Which money,_
services or property, Which Was the subject of the transaction, Was primarily for
personal, family andjor household purposes As such, said debt is a “debt” as that
term is defined by 15 U.s.o. § 16923<5).

9. That Plaintiff thereafter defaulted on the subject debt.

10. That upon information and belief Defendant Cohen Was employed by

the current holder of the account, l\/Iidland, to collect on the subject debt.

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|,ed 11/07/18 Page 10 of 129
Case 1:11-cv-00842-EAW-LGF Document 28 Flled 07/02/12 Page 3 of 10

11. That on or about August 1, 2011, Defendant Cohen mailed Plaintiff
correspondence indicating the balance of the subject debt was $1,835.31. The letter
also statedi
“We are authorized to offer you an 80% settlement of the above referenced debt.
Your balance due is currently $1,835.31. Our client Will accept the reduced sum
of $1,468.25 if you pay on or before August 29, 2011.”

A copy of this letter is attached as Exhibit A.

12. That on or about August 17, 2011, Defendant Cohen mailed Plaintiff
correspondence indicating the balance of the subject debt was now $1,982.89,
$147.58 more than the balance indicated 16 days prior. The letter also stated that
their client had authorized the commencement of a lawsuit against him. A copy of
this letter is attached as Exhibit B.

13. That on or about August 17, 2011, Defendant Cohen mailed a
snmmons, complaint and a check for $140.00 to the Buffalo City Court for the
purpose of filing a lawsuit against Plaintiff on the subject debt.

14. That the $140.00 mailed to the Buffalo City Court was to pay the filing
fee required to file a lawsuit with that Court.

15. That Defendant Cohen’s August 17, 2011 letter did not disclose to
Plaintiff that they had included a $140.00 charge to his account for reimbursement
of court filing fees.

16. That the Buffalo City Court did not negotiate Cohen’s check or file the
summons and complaint until August 24, 2011 or shortly thereafter.

17. Upon information and belief, Exhibit A and Exhibit B are form letters.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 11 of 129
Case 1:11-cV-00842~EAW-LGF Document 28 Filed 07/02/12 Page 4 of 10

18. Upon information and belief, Defendant Cohen sends form letters
containing language substantially similar or materially identical to that contained
in Exhibit A and Exhibit B to hundreds, if not thousands, of consumers in New York
State.

19. Upon information and belief, Defendant Cohen sends letters to debtors
adding the court filing fees to the balance allegedly due on the debt they are
collecting before the filing fee is actually paid by Defendant and before a judgment
is entered

Class dfiction Allega trans
20. Under Federal Rules of Civil Procedure 23, a class action is
appropriate and preferable in this case becausel

a. Based on the fact that the collection letters at the heart of this
litigation are mass mailed form letters, the class is so numerous
that joinder of all members is impractical

b. There are questions of law and fact common to the class that
predominate over any questions affecting only individual class
members The principal questions presented by this case are
whether the letter sent by Defendant (Exhibit B) violated
various provisions of the FD CPA, including, but not limited to
15 U.s.o. § 1692@, § 1692€(2)(A), § ieeze(io>, § 1692£, and§
1692£(1).

c. The only individual issues is the identification of the consumers
Who received the letters (i.e. the class members), and those class
members Who paid Defendant Cohen court filing fees prior to

them actually incurring the expense These issues are matters
capable of ministerial determination from Defendant’s records.

d. Plaintiffs claims are typical of those of the class members All
are based on the same facts and legal theories.

OCument 379 Fi|_ed 11/07/18 Page 12 Of 129
Document 28 Fl|ed 07/02/12 Page 5 of 10

0
93
U)
('D
l_\
l_\
'T`
$
O
O
00
.|>
'.\’
|T|
§
l'_
m
`|'l

`*"U

e. Plaintiff Will fairly and adequately represent the class members’
interests and has retained counsel experienced in bringing class
actions and collection abuse claims.

21. A class action is superior for the fair and efficient adjudication of the
class members’ claims as Congress specifically envisioned class actions as a
principal means of enforcing the FDCPA. See 15 U.S.C. §16921§.

22, The members of the class are generally unsophisticated consumers,
Whose rights will not be vindicated in the absence of a class action.

23. Prosecution of separate actions by individual members of the class
would also create the risk of inconsistent and Varying adjudications resulting in the
establishment of inconsistent or varying standards for the parties and Would not be
in the interests of judicial economy.

24. lf the facts are discovered to be appropriate,- Plaintiff will seek to
certify the class under Rule 23(b)(3) of the Federal Rules of Civil Procedure.

COUNT I
Violations of Sections 1692e, e(2)(A), e(5), e(10), and f
of the Fair Debt Collection Practices Act

25. Plaintiff restates, realleges, and incorporates herein by reference all
foregoing paragraphs as if set forth fully in this Count.

26. This Count is brought by Plaintiff, individually and on behalf of a class
consisting of consumers with New York addresses, whof

a. Within one year before the filing of Plaintiff s l\/lotion to Amend in this

action;

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 13 of 129
Case 1:11~cv-00842-EAW~LGF Document 28 Filed 07/02/12 Page 6 of 10

b. were sent a debt collection letter by Defendant in a form materially
identical or substantially similar to the letter attached as Exhibit B
sent to the Plaintiff; or

c. were sent a debt collection letter demanding City Court filing fees that
had not yet been paid, incurred, or reduced to judgment; or

d. were sent a debt collection letter that failed to disclose that the balance
demanded included filing fees that had not yet been paid, incurred, or
reduced to judgment§ and

e. the letter was not returned by the postal service as undelivered.

27 . Collection letters, such as those sent by Defendant, are to be evaluated
by the objective standard of the hypothetical “least sophisticated consumer.”

28. Section 1692e of the FDCPA prohibits a debt collector from using any
false, deceptive, or misleading representations in connection with the collection of
any debt.

29. Specifically, FDCPA § 1692e(2)(A) states that a debt collector cannot
make a “false representation of the character, amount, or legal status of any debt.”
FDCPA § 1692e(5) prohibits a collector from threatening “to take any action that
cannot legally be taken or that is not intended to be taken.”

30. Furthermore, FDCPA § 1692e(10) prohibits “[t]he use of any false
representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.”

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|_ed 11/07/18 Page 14 of 129
Case 1:11-cv-00842»EAW~LGF Document 28 Fi!ed 07/02/12 Page 7 of 10

31. In addition, Section 1692f of the FDCPA prohibits the use of “unfair or
unconscionable means to collect or attempt to collect any debt.”

32. ln addition, Section 1692f(l) of the FDCPA prohibits “[t]he collection of
any amount (including any interest, fee, charge, or expense incidental to the
principal obligation) unless such amount is expressly authorized by the agreement
creating the debt or permitted by law.”

33. By sending the August 17, 2011 letter, Defendant violated numerous
provisions of the FDCPA, including 15 U.S.C. §§ 1692e, e(2)(A), e(5), e(lO), f and
r(i).

34. The August 17, 2011 letter violates 15 U.S.C. § 1692e(2)(A) by stating
$1,982.89 was due on the plaintiffs account. This amount included a $140.00 court
filing fee that Defendant Cohen had not yet incurred and, therefore, was not legally
entitled to charge As such, this statement falsely represents the amount of the
debt. This is also a false and deceptive act under 15 U.S.C. § 1692e(10), and an
unfair and unconscionable act under 15 U.S.C. § 1692f.

35. The letter also violates 15 U.S.C. § 1692e(2)(A) because it does not
disclose to the plaintiff that the amount due on his account includes the $140.00
City Court filing fee.

36. The letter also violates 15 U-S.C. § 16921`(1), because it sought to
charge plaintiff for an expense that it had not yet incurred and was not legally

entitled to until entry of judgment For the same reasons, the letter was also a false

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 15 of 129
Case 1:11-cV-00842-EAW»LGF Document 28 Fi|ec| 07/02!12 Page 8 of 10

37. Defendant Cohen’s August 1, 2011 letter informed the plaintiff that he
could pay off the account by tendering the sum of 81,468.25, if that sum was paid on
or before August 29, 2011. But, Defendant Cohen’s August 17, 2011 letter informed
the debtor that 1) $1,982.89 was due, and 2) that they had been authorized to
commence a lawsuit against him. These two letters thus provided confusing,
contradictory, deceptive, and misleading information regarding the amount
necessary to pay off the debt. In the former letter, Defendant Cohen was offering to
accept a lower amount, whereas in the later letter, Defendant was demanding full
payment plus filing fees within the forbearance period and ignored the forbearance
period by filing suit. In these ways, Defendant violated FD CPA §§ 1692€, e(Z)(A),
e(5), e(10), f, and f(l) by engaging in deceptive, misleading, unfair, and
unconscionable behavior. Defendant’s violations of 15 U.S.C. §1692, et Seq., render
them liable to Plaintiff and the members of the class.

38. As a result of Defendant Cohen’s deceptive and unfair debt collection
practices, it is liable to the Plaintiff and the members of the class.

39. That Defendant Midland is vicariously liable for the acts of Defendant
Cohen described herein and, as such, is also liable to Plaintiff and the members of
the class.

Demand sz' Jury T.z‘.la]

40. Plaintiff demands a trial by Jury.

CaS€ lill-CV-OOS42-EAW-LGF

Document 379 Filed 11/07/18 Page 16 of 129

Case 1:ll-cv~00842-EAW-LGF Document 28 Filed 07/02/12 Page 9 of 10

Pz'ayer fbr Relz`ef

WHEREFORE, Plaintiff prays that this Court grant the following relief in

her favor, and on behalf of the class, and that judgment be entered against the

Defendants, and each of them, for the followingf

(A) Statutory damages as provided by § 16921§ cf the

FD CPA;

(B) Actual damages;

(C) Attorneys’ fees, litigation expenses and ccsts;

(C) A declaration that Defendant Cohen’s form letters,
represented by the forms sent to the Plaintiff on or
about August 1, 2011 and August 17, 2011, violate
the FDCPA§ and

(D) Any other relief that this Court deems appropriate
under the circumstances

Dated! Amherst, New Yorlr
March 5, 2012

Attorneys for Plaintiff

Kenneth R. Hiller

Law Offices of Kenneth Hiller
6000 North Bailey Ave, Suite lA
Amherst, NY 14226

(716) 564-ease
khiller@kennethhiller.com

Brian L. Bromberg

Michael N, Litrownik
Bromberg Law Office, P.C.

40 Exchange Place, Suite 2010
New York, NY 10005

Respectfully submitted,

Byi /s/ Kenneth R. Hiller
Kenneth R. Hiller
One of Plaintiffs Attorneys

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 17 of 129
Case 1:11-cv-00842~EAW-LGF Document 28 Filed 07/02/12 Page 10 of 10

(212) 248-race
brian@bromberglawofi`ice.com

10

-h

1:11- v-0084 -E W- F Document 379 Fi|e 11/07/18 Pa el8o 29
CaSC?ase 1111-c -00 1 o

1
842~EAW»LGF Document28-1 F: ed 07/02/12 age 4

-h

E)<hibit A

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 19 of 129

W(')':W"" 'gRg,' '~;[_’}WWQQ§¢}“?§W-LGF Document 28-1 Wmme§a@b 2 014
ma Cohen & Slamowitz, LLP '
(516) sss-asai `
(800) 293-8006 exl. 8981
Fax (516) 908-7993

Nvo ocA uci=.NsE No usoseo -

August 01, 2011

l..lc.l. l.ll.l.l l. l 1.1..|.1..1.1' RE-‘
"l ' '" ' m ll'l"'ll" ‘H"l‘l m originalcreenor:ushesankuevada.N.A

31442-02**AUTO**BCH 3-DIGIT 140 Cred|tor: Mlclland Funding Llc Dba ln New
Michaol Hallmark ‘ can ram York AS Mldland Funding Of Do

PO Box 642 .
suffers ur 14224-0642 minimum
l C&S File
Balance ue s ugus , 011;$1,835.31

Dear Mlchael Hallmark:
We are authorized to offer you an 80% settlement of the above reference~d_c_l_gt_)_t”._¥our baltich qqu§ _

curiehlly $1,8_35,31. Our Elléh`t`wll| accept tha reduced sum of $1,488`.25 |f you pay on or before Auguat 29, 2011
Upon receipt and clearance of your payment your account will bn deemed settled ln lull by our client

 

We urge you to take advantage of lh|s opportun|ty to settle your account for pennies on the dollar. Please
contact your account representative at the telephone number set forth above as this offer may not be aval|ab|e to
you after Auguct 29. 2011. Klndly note that this offer to settle ls void if you are reflnanclng or selllng your house. or
we have restrained your bank account

, Very Truly Yours.

Cohen &_ Slamow|tz. LLP

ALL CHECKS SHOULD BE FORWARDED'D|RECTLY TO THlS OFF|CE AND MADE PAYABLE TO MlDLAND
FUND|NG, LLC. OUR OFF|CE ALSO ACCEPTS WESTERN UNION, MONEY'GRAM, MASTERCARD, VISA.
DlSCO\/ER CARD, AND CHECKS VlA YELEPHONE. OR VlS|T OUR WEBSITE AT WWW.CSL_AWLLP.COM TO
MAKE PAYMENTS ONL.|NE. '

TH|S COMMUN|CAT|ON lB FROM A DEBT COLLECTOR AND |S AN ATTEMPT TO COL.LECT A DEBT. ANY
lNFORMATlQN OBTA|NED Wll..L BE USED FOR THAT PURPOSE.

 

 

 

Ploase do!sch and return lh|s portion with your payment

 

 

 

 

 

 

 

 

§§'\‘,l:,,( “"‘ U"°" ' gm;','c°,’€md n mower Orlginal Credltor: l-Isbc Banl< Nevacla, N.A
crim sumner `_“"“` /uuuum Credltor: Mldland Func|lng Llc Dba ln New
York As Mld|and Fundlng Ot De
Signm_uro lisa sale Laware Llc
Accounl:
- C&S Fl|e
Mioh¢ol Hallmark
90 lex 642 -
Buf£alo, N? 14224-0642
cohen a sLAmovvsz, LLP §§;“;A‘}Lé?fl '835~3‘
. ugust 29. 2011
P.O. BOX 9001 sETTLEMENr AMouNT: $1,466.25

WOODBURV. NY 11797-9001
AMOUNT ENCLOSED $

   

OOS42-EAW-LGF DOCument 379 Filed 11/07/18 Page 20 Of 129
C 42-EAW-LGF Document 28~1 Flled 07/02/12 P&g€ 3 Gf 4

$
o
ct
oo

E><hibit B

. _E W_LG DOC -
l v : _ 4 A F Ulll€llt 329 Fl|€d 11 Ol 18 Pag€ 21() 129
H- 11“; c q~c u l l]r-CV 00842'E W"LGF DOCU! l\€nt 28~1 l|ed 52/0/2/12 page 4 fl
Case A F 0 4

 

 

Law Oftice of
° LLP
(516)636-898_1 199 crosswayst’ark mm
(soo) 293_6006 m 3981 P.o. cox 9004
Fax (516) 908-7993 woodbury Nv 11797-9004
Firm Rept'cttentatlve: SHANA HUSSA\N NVC o(‘.A Ltunsc No. ttotttl&ti

   

August 17,2011

MlCHAEL HALLMA
350 SENECA CREEK RD
WBS'T` SENBCA N'Y 142'2.4

Re: Originai thclitor: l~iSBC BANK NEVAD A, N.A. - - -
Crcditor: MIDLAND FUNDiNG LLC DBA lN NEW VORK AS MlDLAND
FUND!NG OF DB LAWARE Lt.C '

Account No
C&S Fiie N
Botancc Due as

     
 
 
 
 

, : $1.982.89

Dear MICHAEL HAU,MARK‘.

Our client has authorized us to commence a lawsuit against you.

Should you wish to discuss this matter with us. kindly call us at the telephone number set forth
above.

Very truly ycurs,
Cohen & Slnmcwitz
P.S. All checks should be lorwardcd directly to our ot`t'tce and made payable to MlD|.AND FUND\NG
i,l.C DBA lN NBW YORK. AS MlDL.AND FUNDING OF DE LAWARE LLC .Our office also accepts

-- --~~' Wcstcm Union', Money-Gt=am;lvlastcr€ard, VlSA. end checks via phone; or visit our wobsite~at.. , .
www.cslawllp.com to make payments onlinc.

'I`HIS COMMUN\CAT}ON IS FROM A DEBT COM.»EC'\`OR AND \S AN ATTEMPT TO
. ANY lNFORMATlON OBTAINED WlLL BE USED FOR THAT

 
     

 

 

Case 1:1

1-cv-00842-EAW-LGF Document 379 Fi|eo| 11/07/18 Page 22 of 129
Case 1:11»c

»00842-EAW-LGF Document28-2 Filed 07)'02/12 Page 1012

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MI CHAEL HALLMARK,
No. 11'cV'0842(WMS)(LGF)
Plaintiff,
v.

COHEN & SLAMOWITZ, LLP,
and MIDLAND FUNDING LLC d/b/a
MIDLAND FUNDING OF DELAWARE LLC

Defendants.

 

CERTIFICATE OF SERVICE

I, Kenneth Hillcr, certify that I am and at all times during service of process Was not a party to
thc above matter nor less than 18 years of agc. I further certify that on July 2, 2012, I served a
tmc copy of Plaintiff’s Amendcd Complaint, together with all exhibits annexed thereto using thc
CM/ECF systcm, which sent notification of such filing to thc entail address designated by the
following for that purpose to:

Daniel R. Ryan

Stnith, Sovil<, Kcndrick & Sugnct, P.C.
250 S. Ciinton Strcct

Suitc 600

Syracusc, NY 13202

Email: dryan@smithsovik.corn

Thornas A. chhom

150 East 42nd Strcct

New Yorlc, NY 10017

Ernail: thomas.lcghom@wilsonelscr.corn

Undcr penalty of pcrjuty, I declare that the foregoing is true and con'ect.

Datcd: July 2, 2012
/s/Kcnncth Hiller
Kenneth Hiller, Esq.
Law Officcs.of Kenneth Hiller
Atrorneysfor Plainz,‘ijj”
6000 North Bailcy Avcnuc, Stc. lA
Amhcrst, NY 14226
Teicphonc: (716) 564-3288

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 23 of 129
Case 1:11-€V-00842-EAW~LGF Document 28-2 Filed 07/02/12 Page 2 of 2

Email: khiller@kennethhiller.eom

Case ZSL:1 -cv-OOE§A,28-l.£2 W- F Document 379 Filed
e

_ 1/07/18 Page 24 Of 129
-EAW~LGF Document 112 Fl| 9/

1
d 0 18/13 Page 1 of 10

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MICHAEL HALLMARK, on behalf of
himself and all others similarly situated
No. 11~¢v~0842(WMs)(LGF)
Plaintiff,
v. CLASS ACTION
JURY DEMAND
COHEN & SLAMOWITZ,_LLP,
and MIDLAND FUNDING LLC c`Ub/a
l\/IIDLAND FUNDING OF DELAWARE LLC
Defendants.

 

PLAINTIFF’S SECOND AMENDED COMPLAINT
Introductz'on

1. This is a consumer class action brought on behalf of consumers
subjected to Defendants’ Violations of the Fair Debt Collection Practices Act
(FD CPA), 15 U.S.C. § 1692, et seq. The FDCPA prohibits debt collectors from
engaging in abusive, deceptive, unfair, and illegal collection practices.

Juz'jsdz'ctlbn and Venue

2. This Court has federal question jurisdiction under 15 U.S.C. § 16921<(d)
and 28 U.S.C. § 1331.

3. Venue is proper in this district under 28 U.S.C. § 1391(b), because the
plaintiff resides in this district, and the acts and transactions that give rise to this

action occurred, in substantial part, in this district.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 25 of 129
Case 1:11-cv-00842-EAW-LGF Document 112 Filed 09/18/13 Page 2 of 10

Part.zee

4. Plaintiff, Michael Hallmark, is a natural person residing in the County
of Erie and State of New York and is a “consumer” as that term is defined by 15
U.s.c. § 16923(3).

5. Defendant, Cohen & Slamowitz, LLC (“Cohen”), is a domestic
registered limited liability partnership organized and existing under the laws of the
State of New York and is a “debt collector” as that term is defined by 15 U.S.C. §
16923(6).

6. Defendant Midland Funding LLC, doing business as in New Yorli as
Midland Funding of Delaware LLC (“Midland”), is a foreign registered limited
liability partnership organized and existing under the laws of the State of Delaware
and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

Factua] A.Zlega tjons

7. That Plaintiff incurred a debt to HSBC Bank Nevada, N.A. rI‘his debt
will be referred to as “the subject debt.”

8. That the subject debt arose out of a transaction in Which money,
services or property, Which Was the subject of the transaction, was primarily for
personal, family andjor household purposes As such, said debt is a “debt” as that
term is defined by 15 U.S.C. § 1692a(5).

9. That Plaintiff thereafter defaulted on the subject debt.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 26 of 129
Case 1:11-cv-00842-EAW-LGF Document 112 Fl|ed 09/18/13 Page 3 of 10

lO. That upon information and belief Defendant Cohen was employed by
the current holder of the account, Midland Funding LLC, to collect on the subject
debt.

l 1. That on or about August 1, 2011, Defendant Cohen mailed Plaintiff
correspondence indicating the balance of the subject debt was $1,835.31. rl`he letter
also statedf

“We are authorized to offer you an 80% settlement of the above

referenced debt. Your balance due is currently $1,835.31. Our client

will accept the reduced sum of $1,468.25 if you pay on or before August

29, 201 1.”

A copy of this letter is attached as Exhibit A.

12. That on or about August 17, 2011, Defendant Cohen mailed Plaintiff
correspondence indicating the balance of the subject debt was now $1,982.89,
$147.58 more than the balance indicated 16 days prior. The letter also stated that
their client had authorized the commencement of a lawsuit against him. A copy of
this letter is attached as Exhibit B.

13. That on or about August 17, 2011, Defendant Cohen mailed a
summons, complaint and a check for $140.00 to the Buffalo City Court for the
purpose of filing a lawsuit against Plaintiff on the subject debt.

14. That the $140.00 mailed to the Buffalo City Court was to pay the filing
fee required to file a lawsuit with that Court.

15. That Defendant Cohen’s August 17, 2011 letter did not disclose to

Plaintiff that they had included a $140.00 charge to his account for reimbursement

of court filing fees.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 27 of 129
Case 1:11~cv-00842-EAW-LGF Document 112 Filed 09/18/13 Page 4 of 10

16. That the Buffalo City Court did not negotiate Cohen’s check or file the
summons and complaint until August 24, 201 1 or shortly thereafter.

17. Upon information and belief, Exhibit A and Exhibit B are form letters.

18. Within one year of l\/larch 9, 2012 Defendant Cohen sent form letters
containing language substantially similar or materially identical to that contained
in Exhibit A and Exhibit B to approximately 38,125 consumers in New York State.

19. Within one year of March 9, 2012 Defendant Cohen sent form letters in
connection with debts allegedly owed to Defendant l\/lidland Funding, LLC
containing language substantially similar-nor materially identical to that contained
in Exhibit A and Exhibit B to approximately 17,475 consumers in New York State.

20. Defendant Cohen sends letters to debtors adding the court filing fees to
the balance allegedly due on the debt they are collecting before the filing fee is
actually paid by Defendant and before a judgment is entered.

Class Action A.lleg'a flbst

21. Under Federal Rules of Civil Procedure 23, a class action is

appropriate and preferable in this case becausei
a. Based on the fact that the collection letters at the heart of this
litigation are mass mailed form letters the classes are so
numerous that joinder of all members is impractical
b. There are questions of law and fact common to the classes that

predominate over any questions affecting only individual class
members The principal questions presented by this case are
Whether the letter sent by Defendant (Exhibit B) violated
Various provisions of the FDCPA, including, but not limited to
15 U.S.c. § 1692@, § 1692@(2)(A) and (B), § 1692€(10), § ies2f,
and§ isezt(i).

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 28 of 129
Case 1:11-cV-00842-EAW-LGF Document 112 Flled 09/18/13 Page 5 of 10

c. The only individual issues is the identification of the consumers
who received the letters (i.e. the class members), and those class
members who paid Defendant Cohen court filing fees prior to
them actually incurring the expense. 'l`hese issues are matters
capable of ministerial determination from Defendant’s records

d. Plaintiffs claims are typical of those of the class members All
are based on the same facts and legal theories

e. Plaintiff will fairly and adequately represent the class members’
interests and has retained counsel experienced in bringing class
actions and collection abuse claims

22. A class action is superior for the fair and efficient adjudication of the
class members’ claims as Congress specifically envisioned class actions as a
principal means of enforcing the FDCPA. See 15 U.S.C. §1692k.

23. The members of the classes are generally unsophisticated consumers
whose rights will not be vindicated in the absence of a class action.

24. Prosecution of separate actions by individual members of the classes
Would also create the risk of inconsistent and Varying adjudications resulting in the
establishment of inconsistent or varying standards for the parties and would not be
in the interests of judicial economy.

25. If the facts are discovered to be appropriate, Plaintiff will seek to
certify two classes Class A and Class B, under Rule 23(b)(3) of the Federal Rules of
Civil Procedure.

L)__U_I\l'l;l
Violations of Sections 1692e, e(2)(A) and (B), e(5), e(10), f, and g
of the Fair Debt Collection Practices Act

26. Plaintiff restates, realleges, and incorporates herein by reference all

foregoing paragraphs as if set forth fully in this Count.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 29 of 129
Case 1:11-cV-00842-EAW-1_GF Document112 Filed 09/18/13 Page 6 of 10

27. This Count is brought by Plaintiff, individually and on behalf of two
classes consisting of consumers with New York State addresses as follows?

Class AI All consumers with New York addresses whoi (a) within one year of
March 9, 2012§ (b) were sent a debt collection letter by Defendant Cohen in a
form materially identical or substantially similar to the letter attached to
Plaintiffs Second Amended Complaint as Exhibit B sent to the Plaintiff; or
(c) were sent a debt collection letter demanding City Court filing fees that
had not yet been paid, incurred, or reduced to judgment; or (d) were sent a
debt collection letter that failed to disclose that the balance demanded
included filing fees that had not yet been paid, incurred, or reduced to
judgment; and (e) the letter was not returned by the postal service as
undelivered.

Class Bi All consumers with New York addresses Whof (a) within one year of
l\/larch 9, 2012§ and (b) Who Defendant Cohen claimed owed a debt to
Defendant Midland Funding, LLC§ (c)' were sent a debt collection letter by
Defendant Cohen regarding a debt allegedly owed to Defendant Midland
Funding LLC in a form materially identical or substantially similar to the
letter attached to Plaintiff s Second Amended Complaint as Exhibit B sent to
the Plaintiff§ or (d) were sent a debt collection letter demanding City Court
filing fees that had not yet been paid, incurred, or reduced to judgment,' or (e)
were sent a debt collection letter that failed to disclose that the balance
demanded included filing fees that had not yet been paid, incurred, or
reduced to judgment; and (f) the letter was not returned by the postal service
as undelivered.

28. Collection letters, such as those sent by Defendant, are to be evaluated
by the objective standard of the hypothetical “least sophisticated consumer.”

29. Section 1692e of the FDCPA prohibits a debt collector from using any
false, deceptive, or misleading representations in connection with the collection of
any debt.

30. Specifically, FDCPA § 1692@(2)(A) states that a debt collector cannot
make a “false representation of the character, amount, or legal status of any debt.”

FDCPA § 1692e(2)(]3) states that a debt collector cannot make a “false

-E W-L F Document 379 Filed11/O7/18 Page 30 of 129
2-EAW-LGF Document 112 Fl|ed 09/18/13 Page7of 10

representation of any services rendered or compensation which may be lawfully

received by any debt collector for the collection of a debt.” FD CPA § 1692€(5)
prohibits a collector from threatening “to take any action that cannot legally be
taken or that is not intended to be taken.”

31. Furthermore, FDCPA § 1692e(10) prohibits “[tlhe use of any false
representation or deceptive means to collect or attempt to collect any debt or to
obtain information concerning a consumer.”

32. In addition, Section 1692f of the FDCPA prohibits the use of “unfair or
unconscionable means to collect or attempt to collect any debt.”

33. ln addition, Section 1692f(1) of the FD CPA prohibits “[tlhe collection of
any amount (including any interest, fee, charge, or expense incidental to the
principal obligation) unless such amount is expressly authorized by the agreement
creating the debt or permitted by law.”

34. Finally, Section 1692g(a)(3) of the FDCPA requires that “Within five
days after the initial communication with a consumer in connection with the
collection of any debt, a debt collector shall, unless the following information is
contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing - a statement that unless the consumer,
within thirty days after receipt of the notice, disputes the validity of the debt, or any

portion thereof, the debt will be assumed to be valid by the debt collector.”

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 31 of 129
Case 1:11~cV-00842-EAW~LGF Document 112 Filed 09/18/13 Page 8 of 10

35. By sending the August 17 , 2011 letter, Defendants violated numerous
provisions of the FDCPA, including 15 U.S.C. §§ 1692e, e(.?.)(A) and (B), e(5), e(lO), f,
f(l), and g(a)(S).

se. The Auguet 17, 2011 letter violates 15 U.s.c. § 1692e(2)(A) end (B) by
stating $1,982.89 was due on the plaintiffs account. This amount included a
$140.00 court filing fee that Defendant Cohen had not yet incurred and, therefore,
was not legally entitled to charge. As such, this statement falsely represents the
amount of the debt. This is also a false and deceptive act under 15 U.S.C. §
1692e(10), and an unfair and unconscionable act under 15 U.S.C. § 1692f.

37. The letter also violates 15 U.S.C. § 1692e(2)(A) and (B) because it does
not disclose to the plaintiff that the amount due on his account includes the $140.00
City Court filing fee.

38. 'l`he letter also violates 15 U.S.C. § 1692f(1), because it sought to
charge plaintiff for an expense that it had not yet incurred and was not legally
entitled to until entry ofjudgment. For the same reasons, the letter was also a false
and deceptive act under 15 U.S.C. §§ 1692e and e(lO), and an unfair and
unconscionable act under 15 U.S.C. § 1692f.

39. The August 17, 2011 letter also violates 15 U.S.C. § 1692g(a), because
it added the collection costs - the $140.00 City Court filing fee - to the alleged debt
without giving Plaintiff a new validation notice within five days as required by

FDCPA § ieeag(e)(s). See Shule v. Lewee:, 359 F.sd 439, 492 (nh oir. 2004).

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 32 of 129
Case 1:11-c\/~00842-EAW-LGF Document 112 titled 09/18/13 Page 9 of 10

40. Defendant Cohen’s August 1, 2011 letter informed the plaintiff that he
could pay off the account by tendering the sum of $1,468.25, if that sum was paid on
or before August 29, 2011. But, Defendant Cohen’s August 17, 2011 letter informed
the debtor that 1) $1,982.89 was due, and 2) that they had been authorized to
commence a lawsuit against him. These two letters thus provided confusing,
contradictory, deceptive, and misleading information regarding the amount
necessary to pay off the debt. ln the former letter, Defendant Cohen was offering to
accept a lower amount, Whereas in the later letter, Defendant was demanding full
payment plus filing fees within the forbearance period and ignored the forbearance
period by filing suit. ln these ways, Defendant violated FDCPA §§ 1692@, e(2)(A),
e(5), e(10), f, and f(l) by engaging in deceptive, misleading, unfair, and
unconscionable behavior. Defendant’s violations of 15 U.S.C. §1692, et seq., render
them liable to Plaintiff and the members of the class

41. As a result of Defendant Cohen’s deceptive and unfair debt collection
practices, it is liable to the Plaintiff and the members of the classes

42. That Defendant l\/lidland Funding LLC is vicariously liable for the acts
of Defendant Cohen described herein and, as such, is also liable to Plaintiff and the
members of the classes

Demand sz' Ju.zjy' Tz'l`a.l

43. Plaintiff demands a trial by Jury.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 33 of 129
Case 1:11-cv-00842-EAW-LGF Document 112 Filed 09/18/13 Page 10 of 10

Pz'ayer fb.r Rebef
WHEREFORE, Plaintiff prays that this Court grant the following relief in
her favor, and on behalf of the classes, and that judgment be entered against the

Defendants, and each of them, for the following!

(A) Statutory damages as provided by § 1692k of the
FD CPA;

(B) Actual damages§
(C) Attorneys’ fees, litigation expenses and costs§

(C) A declaration that Defendant Cohen’s form letters,
represented by the forms sent to the Plaintiff on or
about August 1,' 2011 and August 17, 2011, violate
the FDCPA; and

(D) Any other relief that this Court deems appropriate
under the circumstances

Datedf New York, New York
September 18, 2013
Respectfully submitted,

Byf /s/ Brian L. Bromberg

Brian L. Bromberg

One of Plaintiff s Attorneys
Attorneys for Plaintiff
Brian L. Bromberg
Bromberg Law Office, P.C.
40 Exchange Place, Suite 2010
New York, NY 10005
(212) 243-7906

Kenneth R. Hiller

Seth Andrews

Law Offices of Kenneth Hiller
6000 North Bailey Ave, Suite lA
Amherst, NY 14226

(716) 564-ease

10

    

. ‘a 1
1 . llz’.;»r¢.

w%HHWWWWMMmri's .. @4203,1 9

wm Cohen & Slamowitz, LLP '
<516) sas-esm
(800) 293-6006 exl. 8981 _

measure ' FBX (516) 903-7993
NYC DCA LlCENSE NO 1160860 -
August 01, 201 ‘l
Iu lll lo lclll lol lo l lull cl o l l clc l RE:
nl l l ll l l|| lllll|ll lu r|l\ cl cl lll or,gma| Cred"or: Hsbceank Nevada. N.A

31442-02**A0'1'0**$CH 3-DIGIT 140 Credltor: Mldland Fundlng Llc Dba m New
incheth Hullmark ' ~ m mae York As M]d[and Funding Of 06
130 Box 642 .
Buf£alo, NY 1422 4-0642 ACCcunl:

C&S F|le

Balence Due Aa 01 August 01, 2011: $1,835.31

Dear Mlchael Ha||mark:
We are authorized to offer you an 80% settlement of the aboye referenced dep_t".,YQur balance quo 13 .

curr'e'ntly $1,8_35.31. Our cllé`n`fwlll accept the reduced sum of $1,468.25 ll you pay on or before Auguet 29, 2011
Upon recelpt and clearance of your payment your account will be deemed settled ln full by our c|lént_

We urge you to take advantage of this opportunlty to settle your account for pennies on the dollar. P|ease
contact your account representatlva at the telephone number set forth above as this offer may not be available to
you after Auguot 29, 2011. Klndly note that this offer to settle le vold if you are refinancing or selling your house or
we have restra|necl your bank account. l

_ Very 'l'ruly Yours.

Cohen &_ Slamowltz, LLP

ALL CHECKS SHOULD BE FORWAR[JED_D|RECTLY TO THIS OFF|CE AND MADE PAYABLE TO MlDLAND
FUND|NG, LLC. OUR OFF|CE ALSO ACCEPTS WESTERN UNlON, MONEY'GRAM. MASTERCARD, VISA,
DISCOVER CARD. AND CHECKS VlA TELEPHONE, OR VlSl'l` OUR WEBS|TE A'l" WWW.CSL_AWLLP,COM T{)
MAKE PAYMENTS ONL|NE` `

TH|S COMMUN|CAT|ON lS FROM A DEBT COLLECTOR ANb IS AN AT‘¥EMPT TO CDLLECT A DEBT. ANY
lNFORMATlON OBTAINEB WlL.L BE USED FOR THAT PURPOSE.

  

 

 

 

please delach and return lhle portion with your payment

 

 

 

 

 

 

 

 

§“°\‘,f's',,‘ ""‘ “*°" ' g‘,’$§;?§§n,d g mmch original creditor ashe sank Nevaee, N.A
m"'"__"" Ammmo Credllor: Mldlancl Fundlng L|c Dba ln New
York As Midland Fundlng Of De
Sigunmro llxp. nrc
Accounl:
~ C&S Flle
Michlol Hallmark
90 non 642 1
Buf!a.‘l.o, NY 14224»0642
. TOTAL BUE: $1,835.31
COHEN & SLAMOW'TZ' LLp DUE DATE: August 29. 2011

P-O- BOX 9001 sentiment mount 1 468.25
WooosuRY. Nv 11797-9001 $ ’
Auouur increase s

 

 

 

Law Oft`lce of
. ` LP _F 4

(516) 686-898] 199 Crossways l’ark Drivc
(800) 293-6006 cxt. 8981 P.O. Box 9004
Fax (516) 908-7993 Woodbury, N¥ 1179’7-9004
Flrm Reprcsentative: SHANA HU SSA|N N\ic l)<'.A blum No. 1160860 -

MICHAEL HALLMARK

350 SENECA CREBK RD

WES'F sENECA NV 14224

Re: Origlnal Cl‘edltoi". HSBC BANK NEVA[) A, N.A. ' » -
Cretl`ltot': MlDLA`ND FUNDlNG LLC DBA lN NEW YORK AS MlDLAND
FUNDING ` ' '

Account NO
C&S Filc N
Balance Due as o . $1,982.89

    
 

near Mrcnnei. HAL\,MARK;

Our client has authorized us to commence a lawsuit against you.

Shouid you wish to discuss this matter with us. kindly call us at thc telephone number set forth
ehove.

Very truly yours,
Cohen & Slnmewitz

l’.S. Ali checks should be forwarded directly lo our ol'l'lcc and made payable to MiDl,AND FUND\NG
l.l.(.l DBA lN NEW YORK_ AS MlDbAND FUND|NG OF DE LAWARE LLC .Our office also accepts
-~ ~-~' ~Wcstcrn Unicn»,-Moncy-Gram;MaslerC-lard, VlSA. and checks via phenol or visit our websitcat.. - . ,.

www.cslawllp.com to make payments onl'mc.

'I'HIS COMMUN|CATION |S FROM A DEBT COLL»ECTOR AND lS AN ATTEMPT TO
C()LLECT A DEB'I‘. ANY lNFORMATlON OBTA!NEI) W\LL BE USED FOR THAT

 

 

 

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 36 of 129

EXHIBIT B

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|sd 11/07/18 Page 37 of 129
Case 1:11-cV-00842-EAW-LGF Document 373 Fr|ed 05/04/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DlSTRlCT OF NEW YORK

 

MICHAEL HALLMARK on behalf of
himself and all others similarly situated,
No. ii-ov-s42(EAW)(LGF)
Plaintiff,
vs. CLASS ACTION

COHEN & SLAMOWITZ, LLP
MIDLAND FUNDING LLC dflo/a
MIDLAND FUNDING OF DELAWARE LLC,

Defendants.

 

Plaintiff’s Consent Motion for Preliminary Approval of
Class Action Settlement and Annointment of Additional Class Counsel

PLEASE TAKE NOTICE, that upon the accompanying Declarations, upon
the accompanying l\/lemorandum of Law, and upon all of the other papers and
proceedings had hersin, Plaintiff, With the consent of all Defendants Will move this
Court, under Rule 23 of the Federal Rules of Civil Procedure, for an order
preliminarily approving the proposed class action settlement and appointing
Jonathan R. Millcr as additional class counsel, together With such other and further

relief as the Court may deem just and equitable

Datedf Winston“Salern, N.C.
l\/Iay 4, 2018

PLAINTIFF MICHAEL HALLMARK,
individually and on behalf of the Class.

/s/ Jonathan R. l\/liller
Jonathan R. Miller

Salem Community Law Office
301 N. Main St., 24th Floor

Cas&al§é l':&\t%%?é‘§s§é*.l/S’Ab\$?fe POB%E“LFM§SF??3F"Ei?eé]d8/U¢l)§s PB§S§’ SF §29

Winston'Salem, NC 27101

Tel= (336) 837-4437

Fax: (336) 337-4436
jmiller@salemcommunitvlaw.com

/s/ Brian L. Bromberg
Brian L. Bromberg

Bromberg Law Office, P.C.

26 Broadway, 21st Floor

New York, NY 10004

Telr (212) 248-7906

Fax: (212) 248»7908
brian@bromberglawoffice.com

/s/ Kenneth R. Hiller

Kenneth R. Hiller

Seth Andrews

Law Offices of Kenneth Hiller, PLLC
6000 N. Bailey Ave., Suite lA
Buffalo, NY 14226

Tel: (716) 564-3sz

Fax: (716) 332-1334
khilleij@l§ennethhiller.com

sandrews@kennethhiller.com

ATTORNEYS FOR PLAINTIFF
AND THE CLASS

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 39 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-l Fl|ed 05/04/18 Page l of 21

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MICHAEI_. HALLMARK on behalf of
himself and all others similarly situated,
No. 11-Cv-842(EAW)(LGF)
Plaintiff,
vs. CLASS ACTION

COHEN & SLAMOVVITZ, LLP
MIDLAND FUNDING LLC dfb/a
MIDLAND FUNDING OF DELAWARE LLC,

Defendants.

 

Plaintiff’s Memorandum of Law in Support of Consent Motion for Preliminary
Approval of Class Action Settlement and Appointment of Additional Class Counsel

Respectfully Submitted,

PLAINTIFF MICHAEL HALLl\/IARK,
individually and on behalf of the Class.

Jonathan R. Miller
LaW Office of Jonathan R. Miller,

PLLC Kenneth R. Hiller

dfb/a Salem Community Law Office Seth Andrews

301 N. Main St., 24th Floor LaW Offices of Kenneth Hiller, PLLC
Winston'Salem, NC 27101 6000 N. Bailey Ave., Suite lA

Tel: (336) 837-4437 Buffai@, NY 14226

Fax: (336) 837-4436 Tel: (716) 564-3sz

jmilleistalemcommunit§/_'law.com Faxi (716) 332-1884
khillei@kennethhiller.com

Brian L. Bromberg sandrews@l<ennethhiller.corn

Bromberg Law Office, P.C.

26 Broadway, 21st Floor

New York, NY 10004

Tel: (212) 248-7906

Fax: (212) 248-7908

brian@bromberglawoffice .com

Caé§$%:i?i&¥e$%%t%'£éXl/UE§F DBSHM§%tY%-f"E$i'@%zlé?]éi?ieP?>%%é %l iig

Table of Contents
Table of Authorities .................................................................................................................... ii
A. Proposed Settlement. ......................................................................................................... 3
1. Notification Process ........................................................................................................ 4

2. Entry oprpearance, EXclusions and Objections. 5

3. Settlement Consideration. .......................................................................................... 6

a Ciass Representative Service AWard. .................................................................... 6

b. Class Monetary Relief. .............................................................................................. 6

c. Cy Pz'es Avvard ............................................................................................................. 7

d. Attorney Fees, Costs, and Expenses. ..................................................................... 7

B. The Proposed Settlement Satisfies the Requirements of Fed. R. Civ. P. 23 ..... 8

1. The Fed. R. Civ. P. 23(3) Requirements are Satisfied. .......................................... 9

2. The Fed. R. Civ. P. 23(b)(3) Requirements Are Satisfied. ................................... 10

3. Notice and Exclusions. ................................................................................................ 11

4. The Fed. R. Civ. P. 23(€) Requirements A_re Satisfied. ........................................ ll
C. Jonathan Miller Is Qualified to Represent the Class, and Will Adequately

Represent the Interests of the Class. ................................................................................... 14

Conclusion .................................................................................................................................. 16

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 41 of 129
Case 1:11-cv-00842-EAW-LGF Document 373»1 Fl|ed 05/04/18 Page 3 of 21

Table of Authorities
Page(s)

Cases
Amchem Prods., Inc. V. W}'ndsol',

521 U.s. 591 (1997) ............................................................................................ s, 10
City ofDetroit V. Grjnne]l Coly)-,

495 F.zd 448 (24 oir. 1974) .................................................................................... 14
Cor/az’z’ubjas V. Capt. Clzar]je’$ Seal‘bod, Inc.,

2011 WL 2690531 (E,D.N.o. Juiy a 2011) .............................................................. s
Dezmey v. Jenkjns Gl'_/chl:z'.st,

230 F.R.D. 317 (S.D.N.Y. 2005) afi"d 1'11 part and Va'cated 1'11 pal't,

443 F.ad 253 (2d Cii~. 2006) .................................................................................... 11
E]]rjns V. Equl'tab]e Ljfe Ins. 01" IoWa,

1998 WL 133741 (M.D. Fla. Jan. 27, 1998) ........................................................... 11
fn re Fl'ne Paper An tjtrust Ll`tjga tjon,

617 F.2d 22 (ad Cir. 1980) ...................................................................................... 15
Fymbo v. State Fal'm Fire and Casua]ty Co.,

213 F.sd 1320 (101;11 Cir. 2000) .............................................................................. 15
Gen. Te]. Co. 01" S W. V. Fa]con,

457 U.s. 147 (1982) .................................................................................................. 8
Ha]]mai'_k V. Cohen & Sjamowjtz, LLP,

2015 U.S. Dist. 98875 (W.D.N.Y. July 22, 2015) .............. _ ....................................... 2
Ha]]mal‘k V. Cohen & S]amothz, LLP,

2016 U.S. Dist. LEXIS 37841 (W.D.N.Y. Mar. 23, 2015) ........................................ 2
Ha]]mal']r V. Cohen & S]amowjtz, LLP,

2016 U.S. Dist. LEXIS 37949 (W.D.N.Y. l\/lar. 23, 2016) ........................................ 2
Ha]]ma.z']r V. Cohen & S]amowjtz, LLP,

2016 U.S. Dist. LEXIS 37952 (W.D.N.Y. l\/lar. 23, 2016) ........................................ 2
Ha]]maik v. Cohen & S]amowjtz, LLP,

293 F.R.D. 410 (W.D.N.Y. 2013) .......................................................................... 2, 5

ii

C"%§§Sé:i?r£-Va?%%‘§%'£él(¥ik§£ 11 DSSH\S“.»EMY%_F"Eff'e%slé%?di?iaP?>%egé 31219

Ha]]mal'_k V. Cohen & S]amowl`tz, LLP,

300 F.R.D. 110 (W.D.N.Y. 2014) .............................................................................. 2
Ha]]mal'_k V. Cohen & S]amowjtz; LLP,

302 F.R.D. 295 (W.D.N.Y. 2014) .............................................................................. 2
Ha]]mal']f V. Cohen & S]amowl'tz, LLP,

304 F.R.D. 135 (W.D.N.Y. 2015) .............................................................................. 2
Ha]]mar]r V. Cohen & S]amowjtz, LLP,

307 F.R.D. 102 (W.D.N.Y. 2015) .............................................................................. 2
Han]on V. Chzjys]er Cozp.,

150 F.ad 1011 (91-,11 Cir. 1993) ................................................................................ 15
fn re Indep. Enel’gy HO]dl'HgS,

210 F.R.D. 473 (s.D.N.Y. 2002) ............................................................................... 9
fn re fm`tl'al Pub]l'c Off`ermg Secul r'tl'es Ll'tl'.ga tjon (”In re IPO Ll`tl'g. ’9,

223 F.R.D. 133 (S.D.N.Y. 2005) ....................................................................... 12, 13
111 re LuXottjca Gl'oup S.p.A. Sec. Lz'tllg. 601 re LuXoftjca Gl'oup Ll`tl'g.),

233 F.R.D. 306 (E.D.N.Y., Weinstein, J. 2006) ..................................................... 12
Mm’l'ay V. Aus]andel',

244 F.3d 307 (1155 011~. 2001) .................................................................................. 9
111 re Nasdaq ]V[az']ret'Makel'S An tl'trust Ll'tjg.,

173 F.R.D. 99 (S.D.N.Y. 1997) ......................................................................... 12, 14
Statutes
Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et Seq. ............................. passim
Other Authorities
Fed. R. Civ. P. 23 .................................................................................................. passth

iii

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 43 of 129
Case 1:11-cv~00842-EAW-1_GF Document 373-1 Fl|ecl 05/04/18 Page 5 of 21

Plaintiff Michael Hallmark, through counsel and under Fed. R. Civ. P. 23,
moves this Court for preliminary approval of the proposed class action settlement of
the above“captioned matters. In addition, Plaintiff moves for the appointment of
Jonathan R. Miller as additional class counsel. Mr. i\/liller has represented Plaintiff
in this action for approximately four-and'a'half years as an associate for the
Bromberg Law Office, P.C., but last year, he started his own law practice and is
therefore seeking to be formally appointed as class counsel so as to ensure
compliance with Fed. R. Civ. P. 23(g). Plaintiff hereby submits the following
memorandum in support of these motions.

The history of this case and the settlement are as follows. l\/.[r. Hailmarl; filed
this case on October 6, 2011, on behalf of himself and a class of similarly situated
New York consumers. ln his complaint, Hallmark alleged that Defendant Cohen &
Slamowitz, LLP (“C&S”) sent him a letter (the “Letter”) that violated the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et Seq., in that it incorrectly
stated Halhnark’s amount due on a debt owed to Defendant Midland Funding, LLC
(“l\/lidland”). Specifically, Plaintiff alleged, the amount listed in the Letter was too
high because it included a state'conrt filing fee before the filing fee had actually
been incurred. A true and accurate copy of the Letter C&S sent to Hallmark is
attached hereto as Exhibit A.

Halimark moved to certify the class on December 3, 2012, while C&S moved
for judgment on the pleadings on January 10, 2013 and Midland moved to dismiss

on January 25, 2013. While the Court partially granted Defendants’ motions,

Ci§§gt:i?ii¥e€%%ti'£§)ltk§& DSSHSH$§H§?%_;LF"EHE%%%U%BPi>%%é iii iig

Hallmark’s core FD CPA claim survived, and the Court granted Hallmark’s motion

for class certification, certifying the following classf

All consumers with New Yorl§ addresses, whoi (a) Within
one year before l\/larch 9, 2012, the date of filing of
Plaintiff‘s Motion to Amend in this action; (b) were sent a
debt collection letter by Cohen & Slamowitz, LLP, in a
form materially identical or substantially similar to the
letter attached to the Amended Complaint as Exhibit B
sent to the Plaintiff; or (e) were sent a debt collection
letter demanding City Court filing fees that had not yet
been paid, incurred, or reduced to judgment; or (d) were
sent a debt collection letter that failed to disclose that the
balance demanded included filing fees that had not yet
been paid, incurred, or reduced to judgment; and (e) the
letter was not returned by the postal service as
undelivered

Ha]]mark V. Cohen & S]amowi‘tz, LLP, 293 F.R.D. 410 (W.D.N.Y. 2013). Extensive
discovery, as well as discovery-related motion practice, followed See Ha]]mal'k v.
Cohen & S]amowl'tz, LLP, 300 F.R.D. 110 (W.D.N.Y. 2014); Ha]]mar]r v. Cohen &
S]amowj.tz, LLP, 302 F.R.D. 295 (W.D.N.Y. 2014); Ha]]mal']c V. Cohen & S]amowi`tz,
LLP, 304 F.R.D. 165 (W.D.N.Y. 2015); Ha]]mai']r V. Cohen & S]amowjtz, LLP, 307
F.R.D. 102 (W.D.N.Y. 2015); Ha]]mar]r V. Cohen & S]amowjt.a LLP, 2015 U.S. Dist.
98875 (W.D.N.Y. duly 22, 2015); Ha]]mar]c V. Cohen & S]amowi'tz, LLP, 2016 U.S.
Dist. LEXIS 37841 (W.D.N.Y. Mar. 23, 2016); Ha]]mark V. Cohen & S]amowi'tz,
LLP, 2016 U.S. Dist. LEXIS 37949 (W.D.N.Y. Mar. 23, 2016)§ Ha]]mar_k V. Cohen &
S!a_mowjtz, LLP, 2016 U.S. Dist. LEXIS 37952 (W.D.N.Y. Mar. 23, 2016).

On November 8, 2017, the parties engaged in an all'day mediation before
Hugh Russ, Esq. as part of the Western District of New Yorl<:’s Settlement Week.

The parties agreed to the broad outlines of a class settlement on that date and have

2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 45 of 129
Case 1:11~cV-00842-EAW»LGF Documen'1373-1 filled 05104/18 Page 7 of 21

been hammering out the details since then. The final result of these discussions has
been memorialized in a Class Action Settlement Agreement and Release (the
“Agreement”), attached hereto as Exhibit B.

In summary, the parties have agreed to a fund of $225,000 for a statewide
class settlement to compensate the certified class of 25,000'30,000 individuals (the
“Class”). From this settlement fund, the parties will deductf all settlement costs,
including the cost of notice, distribution, and the payment of the Settlement
Administrator§ and the amount going to the class representative l\/lichael Hallmark.
The Settlement Administrator will then distribute the remainder to Class members
who submit timely claim forms.

Attorney fees and costs for class counsel will notbe deducted from the
amount of the settlement fund. Under the Agreement, Class Counsel will petition
this Court for an award of attorney fees and costs not to exceed $400,000;
Defendants reserve the right to object to Class Counsel’s fee petition.

Under Fed. R. Civ. P. 23(e), Plaintiffs - with Defendants’ consent - now
seek class certification and preliminary approval of the proposed class action
settlement Since the parties have reached a settlement, Plaintiffs request that
this Court preliminarily approve the proposed Agreement by entering the
Preliminary Approval Order attached to the Agreement as Ex.hibit B.

A. Proposed Settlement.

The significant terms of the proposed Agreement are as follows.

Caé§$t:i?ii¥é$%%ti'£tXY/t§£p D§SHL§%€§H§?%-;F"E.‘i'@tlé%léi§laP 333 %l 219

1. Notification Process

Under Fed. R. Civ. P. 23(c)(2)(]3), the parties are required to provide notice
of the settlement to the Class members and allow the Settlement Class members
the opportunity to exclude themselves from the settlement The parties, therefore,
propose the following notification process.

Within 30 days from the Court’s entry of the Order of Preliminary Approval
of Class Action Settlement (“Preliminary Approval Order”), Defendants shall
provide a final list of Class members to the Settlement Administrator. The
Settlement Administrator shall, as expeditiously as possible, but not to exceed 30
days from receiving the final list of Class members, send by U.S. mail a written
notice of the proposed class action settlement, with a Claim Form, to each Class
member. The proposed Notice of Class Action Settlement and Class Member
Claim Form (“Notice”) is attached to the Agreement as Exhibit A. The Settlement
Administrator will send each Class member the notice via direct mail to the most
recent mailing address as reflected in the reasonably available computerized
account records of Defendants as of the date of the Preliminary Approval Order, as
reflected in the final Class member list. Defendants’ obligation to provide notice of
the proposed settlement will be considered fulfilled upon the mailing of the written
notices, regardless of whether any notice is returned as undelivered or for any
other reason, except that the Settlement Administrator will forward any notices
that are returned with a forwarding address and update the Class member

address list with all forwarding addresses EX. B. at § 20.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 47 of 129
Case 1:11-cv-00842~EAW-LG¥: Document 373-1 Fi!ed 05/04/18 Page 9 of 21

2. Entry of Appearance, Exclusions and Objections.

Fed. R. Civ. P. 23(0)(2)(3) also requires that the Class members have an
opportunity to enter an appearance, object to, or exclude themselves from the
class settlement Accordingly, the parties propose that any Class member who
desires to be excluded from the class must send a written request for exclusion to
Class Counsel with a postmark date no later than 120 days after the date of the
Preliminary Approval Order. [d. at § 21.

A Class member’s exclusion form mustl (i) be signed by the Class Member
who requests exclusion§ (ii) include the full name and address of the Class l\/Iember
requesting exclusion; and (iii) include language substantially similar to the
following statement! “l/we request to be excluded from the settlement in the
Ha]]mar_k action.” Id. Any Class member who submits a valid and timely request
for exclusion shall not be bound by the terms of this Agreement. Id. at § III(K).

Under Fed. R. Civ. P. 23(3)(5), the Class members must also have the
opportunity to object to the proposed settlement Any Class member who intends
to object to the fairness of this settlement must file a written objection with the
Court within one hundred twenty (120) days after the date of the Preliminary
Approval Order and provide a copy to Class Counsel; Class Counsel will then be
responsible for forwarding copies of any objections to counsel for Defendants Id. at

§ 28.

Ct%%éi;ii€‘év@@§§£é?£i%h%pp 3%%313%3 §H-iF‘l-eli&liélB/£zie PB§§@4 003¢]2219

In the written objection, the Class member must! (a) attach documents
establishing - or provide information sufficient to allow the parties to confirm -
that the objector is a Class member; (b) include a statement of such Class
member’s specific objections; and (c) state the grounds for objection, as well as
identify any documents that such objector desires the Court to consider. Class
members will also be notified that they may object in person at the final fairness
hearing Any Class member who does not file a valid and timely objection to the
settlement shall not be allowed to seek review of the settlement by appeal. Under
Rule 23(0)(2)(]3)@¥’) of the Federal Rules of Civil Procedure, the Class members
shall be notified that they may enter an appearance through an attorney at their
own expense if they so desire.

3. Settlement Consideration.

The proposed settlement is a Rule 23(b)(3) settlement, and, therefore, the

settlement consideration is as followsi
a. Class Representative Service Award.

The Class Representative award will be paid out of the settlement fund.
Plaintiff l\/[ichael Hallmark requests $25,000 for alleged damages and in
recognition of his services as the Class Representative. Id. at § 10(3).

b. Class Monetary Rel_ief.

Defendants will establish a $225,000 settlement fund. Id. at § 10. From this

settlement fund, the parties shall deduct the cost of class notice and

administration, and the individual award to the Class Representative. The

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 49 of 129
Case 1:11-cV-00842~EAW-LGF Documen1373-1 Fl|ed 05/04/18 Page 11 of 21

remaining balance shall be distributed to each of the Class members who timely
return a claim form. See Ex. B.

Within 30 days after the date the Court enters the Final Approval Order
(“the Effective Date”), the Settlement Administrator shall send via U.S. mail a
settlement check to each Settlement Class member who timely submits a valid
claim. Id. at § 13. Defendants’ obligations per this paragraph will be considered
fulfilled upon the mailing of the settlement checks, regardless of whether any
settlement check is received, returned, or cashed Id. Each settlement check will
be negotiable for 90 days after it is mailed. ]d. All costs and expenses of sending
notice and distributing checks to the Settlement
Class members and the cost of administration shall be paid from the Settlement

Fund. fd. at § 10(€).

c. CyPresAward.

Any funds from settlement checks un'cashed (1'.@., checks not cashed 90 days
after the check date) or other undistributed funds shall be awarded to the Western
New York Law Center. fd. at § 14. There shall be no reversion of any funds to
Defendants See Id.

d. Attorney Fees, Costs, and Expenses.

Class Counsel’s attorney fees will not be taken from the Settlement Fund;
rather, Class Counsel will petition for a separate award of fees and costs at the
time Plaintiff moves for entry of a Final Approval Order. Class Counsel have

agreed to seek not more than $400,000, representing reasonable attorney fees,

C%%%é%li€¥v?$§é£é?£l’lvh%FF %%t@n%tl ili_iF‘l%fiit’BO/Eiiis PS§§@S§QOBH§?

costs, and expenses in this matter. Id. at § 12(a). The parties and their counsel
represent and agree that the consideration to be provided to the Class members is
not contingent on the attorneys’ fees to be awarded. The amount of attorney fees,
expenses and costs are to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness and adequacy of the settlement
B. The Proposed Settlement Satisf:ies the Requirements of Fed. R. Civ. P. 23.
“The class'action device Was designed as ‘an exception to the usual rule that
litigation is conducted by and on behalf of the individual named parties only.”’ Gen.
Te]. C'o. 01"" SW. V. Fa]con, 457 U.S. 147, 155 (l982) (quotl'ng Ca]i`i‘imo V. Yamasa]rj,
442 U.S. 682, 700'01 (1979)). “Class relief is ‘peculiarly appropriate’ when the
‘issues involved are common to the class as a whole’ and when they ‘turn on
questions of law applicable in the same manner to each member of the class.”’ ]"d.
“For in such cases, ‘the class~action device saves the resources of both the courts and
the parties by permitting an issue potentially affecting every [Settlement Class
member] to be litigated in an economical fashion under Rule 23.”’ ]d.

‘"I`here is a strong judicial policy in favor of settlement, in order to conserve
scarce resources that would otherwise be devoted to protracted litigation.”
Covai'rubi'as v. Capt. C}Jal']l`e’a Seal‘bod, fnc., 2011 WL 2690531, `*2 (E.D.N.C. July
6, 2011) (quoting Bennett v. Be]il'jng Coip., 737 F.2d 932, 986 (11th Cir. 1984)).
Proposed settlements must, nevertheless, satisfy the requirements of Rule 23. See

Amchem Prods., Inc. V. Wl'ndsor, 521 U.S. 591, 592 (1997).

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 51 of 129
Case 1:11-cv~00842-EAW-LGF Document 373~1 Filed 05/04/18 Page 13 of 21

l~lere, the settlement provides for the interests of New York state consumers
nationwide who received the Letter. By creating a fund to compensate consumers
who received the Letter from Defendants from l\/_[arch 10, 2011, to the present, the
settlement offers recovery for consumers across the state who received the Letter,

commensurate with Congress’s purpose in enacting the FDCPA.

1. The Fed. R. Civ. P. 23(a) Requirements are Satisiied.

“ln order to obtain class certification [the partiesl first must satisfy the
prerequisites of numerosity, commonality, typicality, and adequacy of
representation specified in Rule 23(a).” Murray v. Aus]andei', 244 F.3d 307, 810
(1 lth Cir. 2001). The parties must show! “(1) the class is so numerous that joinder
of all members is impracticable ll'.e., numerosityl§ (2) there are questions of law or
fact common to the class [1'. e., commonalityl§ (3) the claims or defenses of the
representative parties are typical of the claims or defenses of the class [1'.e.,
typicalitle and (4) the representative parties will fairly and adequately protect the
interests of the class [1'. e., adequacy of representationl.” Fed. R. Civ. P. 23(a).

All of these matters have been briefed at length in the 2012 Motion for Class
Certification, and this Court has already determined that all of the Rule 23(3)
requirements have been met, and no evidence to the contrary has emerged since.
Numerosity is satisfied as the parties identified approximately 25,000 Class
members who were sent a letter identical or substantially similar to the Letter.
Courts in this circuit generally “`find a class sufficiently numerous when it

comprises forty or more members.” fn re Indep. Eneigy Ho]di'ngs, 210 F.R.D. 476,

Ct%%el 3119¥5@8§342'?£)1%¥1%:: 3%%113%?1 §l§_iFlell(in§/l’l/is PSH§§ZY§H£?

479 (S.D.N.Y. 2002) (cl'tl'ng Robi'doux V. Ue]ani', 987 F.2d 931, 936 f2d Cir. 1993)).
The Class satisfies the commonality and typicality requirements because Plaintiffs
claims and the claims of the Class members are legally and factually identical, and
Plaintiffs interests are aligned with the interests of the Class. Plaintiffs and the
Class members’ claims stem from alleged court costs demanded in the Letters,
which Plaintiff claims were not in fact due and owing. Finally, Plaintiff has no
interest antagonistic to the Class members, and there is no potential for conflicting
interests in this action.

2. The Fed. R. Civ. P. 23(b)(3) Requirements Are Satisiied.

“ln addition to satisfying Rule 23(a)’s prerequisites parties seeking class
certification must show that the action is maintainable under Rule 23(b)(1), (2), or
(3).” Amc]zem Pz'ods., L'JC., 521 U.S. at 614. To qualify for certification under Rule
23(b)(3), a class must meet two requirements beyond the Rule 23(a) prerequisites!
“Common questions must ‘predominate over any questions affecting only individual
members’; and class resolution must be ‘superior to other available methods for the
fair and efficient adjudication of the controversy.’” Id. at 615.

Again, the proposed Class satisfies the predominance and superiority
requirements Class‘wide claims predominate over any individual claims and the
class action procedure is the appropriate and superior method to resolve the case.
Plaintiffs and the Class members’ claims are identical, and all issues are subject to
the same proof. Proof of the class claims will leave nothing for Plaintiffs to prove

individually

10

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 53 of 129
Case 1:11-cv-00842-EAW-LG|`-“ Document 373-1 Fl|ed 05/04/18 Page 15 of 21

3. Notice and Exclusions.

Rule 23(c)(2)(B) further provides that any member of a Rule 23(b)(3) class
may request exclusion, and that the “court must direct to [Class members the best
notice that is practicable under the circumstances, including individual notice to all
members who can be identified through reasonable effort[.l77 Fed. R. Civ. P.
23(0)(1)(B) (emphasis added). “Notice of a proposed class action settlement is
adequate when it is the best notice practicable and reasonably calculated, under the
circumstances, to reach absent class members.” E]]n'ns v. Equl'tab]e Li'l%' InS. of
lowe 1993 WL 133741, 52 (M.D. Fla. Jan. 27, 1933).

Here, the parties propose sending individual mailed notice to each of the
Class members Individual notice is the best notice practicable Each Class
member will receive actual notice of the settlement and an opportunity to exclude
himself or herself from the settlement

4. The Fed. R. Civ. P. 23(6) Requirements Are Satisiied.

Because the settlement class meets the requirements for certification,
Plaintiff now turns to the merits of the proposed settlement Public policy favors the
settlement of class actions. See Dezmey r/. Jenkl'ns Gl']c]iir`st, 230 F.R.D. 317, 328
(S.D.N.Y. 2005) (“There is a ‘strong judicial policy in favor of settlements,
particularly in the class action context.’ ‘The compromise of complex litigation is
encouraged by the courts and favored by public policy.”’) (footnotes and citations
omitted) aligde part and Vacatea' in part 443 F.3d 253 (2d Cir. 2006). “Class action

suits readily lend themselves to compromise because of the difficulties of proof, the

11

Case 1:11-cV-00842-EAW-LGF Document 379 1
Case 1:11-cv~0084 -EA ~LGF Document373-1 Flled 05/04/ 8 Page 16 of 21

uncertainties cf the outcome, and the typical length of the litigation There is a
strong public interest in quieting any litigation; this is ‘particularly true in class
actions.’” fn re LuXotti'ca Gi'oup S.p._/-l. Sec. Ll'tlg. (In re Lurottjca Gi'oup Li'tig.), 233
F.R.D. 306, 310 (E.D.N.Y., Weinstein, J. 2006) (citations omitted).

Final approval of any proposed class settlement requires “careful balancing,”
fn re LuXottjca Gi'oup Li`tig., 233 F.R.D. at 310, of the three Rule 23(9) factors,
“fair[nessl, reasonablelnessl, and adequalcyl.” Fed. R. Civ. P. 23(3)(1)(0). Part of
Rule 23(€)’3 “fairness, reasonableness, and adequacy” inquiry requires first
determining whether the proposed settlement terms warrant “preliminary
approval.” See Fed. R. Civ. P. 23(e)(1)(B)”(C). Preliminary approval is a two“step
proce ss. See fn re fm'tja] Publjc Offei:z'ng Secm r'r,‘jes Li'tjga tl`on (“L'J re IPO thl;.g. ”),
226 F.R.D. 186, 191 (S.D.N.Y. 2005); fn re Nasdaq Mal'ket'Ma]{el's Antjti'ust Li`tjg.,
176 F.R.D. 99, 102 (S.D.N.Y. 1997) (citing Fed.R.Civ.P. 23(3),' Manua] for Comp]ex
thigatjon (T}ijrd)§ 30.41 (1995)). First, the court “makelsl a preliminary
evaluation of the fairness of the settlement.” 111 re Nasdaq Mar]ret'Ma]rers Antl'trust
Li'tjg., 176 F.R.D. at 102. Thus, “lwlhere the proposed settlement appears to be the
product of serious, informed, non'collusive negotiations, has no obvious deficiencies,
does not improperly grant preferential treatment to class representative or
segments of the class and falls within the reasonable range of approval, preliminary
approval is granted.” Id. (cl`tingl\/lanual for Complex litigation (Third) § 30.41
(1995)); accord fn re IPO Li`tjg., 226 F.R.D. at 191. Upon preliminary approval, the

court “must direct the preparation of notice of the certification of the settlement

12

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 55 of 129
Case 1:11~cV-00842-EAW-LGF Documen‘1373-1 Filed 05/04/18 Page 17 of 21

class, the proposed settlement and the date of the final fairness hearing.” 111 re IPO
Li'tlg., 226 F.R.D. at 191. At the fairness hearing, “[c]lass members (and non-
settling defendants whose rights may be affected by the proposed settlement) then
have an opportunity to present their views of the proposed settlement, and the
parties may present arguments and evidence for and against the terms, before the
court makes a final determination as to whether the proposed settlement is ‘fair
reasonable, and adequate.”’ Id. (Cl'tjng Manual for Complex Litigation (Fourth) §
21.332-21.335 (2004)).

Under the terms of the proposed settlement, Defendants are establishing a
total settlement fund of 3225,000 (the “Settlement Fund”). 'l"his fund represents, in
the aggregate, about 45% of the 3500,000 maximum recovery in statutory damages
recovery allowable for FD CPA class actions. See 15 U.S.C. § 1692k(a)(2)(B)(ii).
(Here, Plaintiff alleges that Defendant Midland is vicariously liable for Defendant
C&S’s actions§ courts have not yet determined whether, in such a situation, a class
may recover a maximum of $500,000 in statutory damages from each Defendant for
a total of $1,000,000, or 3500,000 total from both Defendants combined.)

l\/Iore importantly, this sum represents a payment to each class member for
damages that may be difficult to prove. The Class members have the opportunity to
opt out of the Settlement Fund. ln the event that any part of the fund is not
dispensed from un'cashed, expired Settlement Checks, a cypres award in the
remaining amount would be paid 50'50 to a regional non'profit legal services

organization Therefore, none of the money will revert back to the Defendants

13

035%511110¥' 888§44 _51=45/14`4\4/ _LL'?: 38883881§1810803414045084]285 P888401050542210

Because the class members are recovering about 45% of the maximum class
damages recovery, the proposed settlement terms are fair - that is, they fall within
“the reasonable range of approval.” 112 re Nasdaq Maz']ret'Makers Antl'trust thig.,
176 F.R.D. at 102 (citation omitted). ln addition, each individual class member will
be receiving this amount without running any of the risks associated with engaging
in complex, expensive, and lengthy litigation, or of maintaining a class action
through trial, and without facing any of the difficulties of establishing liability and
damages. See City ofDetrojt V. Grihne]] Coip., 495 F.2d 448, 463 (2d Cir. 1974).

Finally, the parties settled only after extensive arm’s~length settlement
negotiations, which stretched out over more than a year. Thus, there is no
indication that the settlement was the product of collusion. Nor are there any
“obvious deficiencies” warranting denial of preliminary approval status. Finally, no
evidence exists that the proposed settlement accords the class representative or any
portion of the class “improper[l preferential treatment.” fn re Nasdaq llJar]ret'
Ma]relzs Antl`trust thl'g., 176 F.R.D. at 102. Accordingly, the proposed settlement
should be preliminarily approved

C. donathan l\/.[iller Is Qualiiied to Represent the Class, and Wi]l Adequately
Represent the Interests of the Class.

The Court appointed attorneys Brian L. Bromberg, Seth Andrews, and
Kenneth R. Hiller as Class Counsel in 2013, and they will continue to do so until a
Final Approval Order is entered But Plaintiff now moves to appoint attorney
Jonathan R. l\/liller as additional Class Counsel.

Any party seeking class certification must show that “the representative

14

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 57 of 129
Case 1:11-cV-00842~EAW~LGF Document 373-l Filed 05/04/18 Page 19 of 21

parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.
23(a)(4). l\/leeting this “adequacy” requirement requires establishing two elementsi
“(1) the representative plaintiffs’ attorneys must be qualified, experienced and
generally able to conduct the litigation, and (2) the plaintiffs’ interests must not be
antagonistic to those of the remainder of the class.” Reade'A]r/arez, 237 F.R.D. at 32
(cl'tjng fn re DreXe] Bui'n]:)am Lambe_rt Group, Inc., 960 F.2d 285, 291 (2d Cir.
1992)).

l\/loreover, under Rule 23(g), the Court should consider the following in

appointing class counself

l the work counsel has done in identifying or investigating potential
claims in the action,

l counsel’s experience in handling class actions, other complex litigation,
and claims of the type asserted in the action,

l counsel’s knowledge of the applicable law, and

l the resources counsel will commit to representing the class.
These requirements are similar to those employed in determining whether counsel
is adequate under Rule 23(a)(4). Therefore, the standards developed by that case
law, 1 see, e.g., Fymbo V. State Faini Fl."re and Casua]ty Co., 213 F.3d 1320, 1320'21
(10th Cir. 2000) (Rule 23(a)(4) prevents non'attorney from serving as pro se
representative; plaintiffs pleadings were also evidence of lack of competence);
Han]on v. Chi_'ys]er Coip., 150 F.3d 1011, 1021 (9th Cir. 1998) (Rule 23(a)(4)
requires evaluation of counsel’s ability; also, in settlement class, court must also

examine rationale for not pursuing further litigation”); fn re Flz'ne Paperi»<lntjtrust

15

C Se 1:11-cv-00342- AW-LGF Document 379 Fi| d 1
%ase 1:11~0\/~0084 -EA -LGF Document373-1 Fel|ed 05/04/ 8 Page 20 of 21

thlgatjon, 617 F.2d 22, 27 (3d Cir. 1980) (trial judge has “constant duty” to monitor
“professional competency and behavior of class counsel”), have been incorporated
almost in their entirety into new Rule 23(g).

Here, Plaintiff did not move to appoint Mr. Miller as Class Counsel because,
when he filed his l\/.[otion for Class Certification in 2012, l\/lr. Miller did not yet work
at Mr. Bromberg’s Office. From July 2013 through June 2017, as an associate
attorney at Bromberg Law Office, P.C., Mr. l\/liller contributed significant time and
effort to representing l\/lr. Hallmark in this action by, among other things, writing
several briefs, engaging in oral argument, drafting discovery requests, analyzing
Defendants’ discovery responses, and negotiating discovery disputes with opposing
counsel.

l\/foreover, Mr. l\/liller is qualified to serve as Class Counsel, particularly here,
where the Class is also represented by three other attorneys experienced in
consumer class~action litigation as demonstrated in his accompanying Declaration.
The accompanying Declaration of Attorney Jonathan R. Miller attests to his
experience in consumer-protection litigation, in general, and class'action litigation,
in particular.

Conclusion
For the reasons set forth above, and under Fed. R. Civ. P. 23(3) and 23(g),
Plaintiff respectfully requests that the Court approve the proposed settlement by

entering the attached Preliminary Approval Order (Ex. B to the Agreement) and

16

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 59 of 129
Case 1:11-cv-00842-EAW-LGF Document 373~1 Filed 05!04/18 Page 21 of 21

by appointing attorney Jonathan R. Miller as additional Class Counsel, and
award such other relief as this Court deems proper.

Dated! Winston'Salem, N.C.
l\/lay 4, 2018

PLAINTIFF MICHAEL HALLMARK,
individually and on behalf of the Class.

ls/ Jonathan R. Miller

Jonathan R. l\/[iller

Salem Community Law Office
301 N. Main St,, 24th Floor
Winston'Salem, NC 27101

T@l: (333) 337-4437

Fax: (333) 337-4433
jmillei@salemcommunitylaw.com

/s/ Brian L. Bromberg
Brian L. Bromberg

Bromberg Law Office, P.C.

26 Broadway, 21st Floor

New York, NY 10004

Tel: (212) 243-7903

Fax: (212) 243-7903
brian@bromberglawoffice.com

/s/ Kenneth R. Hiller

Kenneth R. Hiller

Seth Andrews

Law Offices of Kenneth Hiller, PLLC
6000 N. Bailey Ave., Suite lA
Buffalo, NY 14226

Tel: (713) 534-3233

Fax: (713) 332-1334
khiller@kennethhiller.com

sandrews@kennethhiller.com

A TTORNEYS FOR PLAINTIFF
AND THE CLASS

17

Case 1:11-cV-00842-EAW-LGF Document 379 Filed_ 11/O7/13 Pa e 60 of 129
Case 1:11-cV-00842-EAW-LGF Document 373-2 szed 05/04/18 age 1 012

Exhibit A

 

 

Law Office of
0 P _M__d'_“
(516) 686-3931 199 crossways park mm
(300) 293-6006 exh 3931 P.o.Box 9004
Fax (516) 903.7993 woodbury, NY 11797-9004
Flrm Rep\'esemativo: SHANA HUSSA|N ch mm memo No. 1160860

Augusr 17,20\\

    

MICHAEL HALLMARK
350 SENECA CREEK RD
WRS'T` SENECA NY 142'2.4

Re: Orlg`mal Credito\': l'lSBC BANK NEVAD A, N.A. ~ ~ ~ '~
Crcdltor: MlDLAND FUND\NG LLC DBA lN NEW ¥ORK AS MIDLAND
FUNDING ARE LL,C '

Aocount No.
C&S F'\le No:
Balance Due as of August 17, 201'|: $1.982.89

  
    
 
 

Dear MICHAEL HALl,MARK'.

Our client has authorized us to commence a lawsuit against you.

Should you wish to discuss this matter with us. kindly call us at the telephone number set forth
above.

Very truly yours,
Cohen & Slamowilz
l’.S. A|| checks should be forwarded directly lo our oftch and made payable to MlDl.AND FUNDING

l.l.C DBA lN NE.W YORK_ AS MlDl..AND FUNDING OF DE LAWARE LLC .Our offlce also accepts
- ~-~' Wcstorn Unlon;MancyGram;MasterGard, VlSA. and checks via phone; or visit our websltc_ax.. 1 . ._

www,cslawllp.com to make payments onllnc.

’I`HIS COMMUN\CAT]ON IS FROM A DEBT COLLECT()R AN|) \S AN AT'\`EMPT ’\` 0
Y lNFORMA'TION OBTA|NED WILL BE USED FOR 'I’HAT

       

 

 

C e1:11- -0084 - AW-LGF Document379 Fi|e 11/07/18 Pa e62 9
1:11~0\/-008 ll

of 12
ase 42-EAW-LGF Document373-3 F ed 05/04/18 age 1 of 44

Exhibit B

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 63 of 129
Case 1:11-oV-00842-EAW-§_GF Document 373-3 Filed 05/04118 Page 2 of 44

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

M]CHAEL HALLMARK on behalf of
himself and all others similarly situated, No. 1 1'CV~842(EAW) (LGF)

Plaintiff,
vs.
CLASS ACTION

COI-IEN & SLAMOWITZ, LLP

MIDLAND FUN`DING LLC dfb/a

MIDLAND FUNDING OF DELAWARE LLC,
Defendants

 

CLASS SETTLEMENT AGREEI\CENT
RECITALS

1. _IM. The parties to this Class Settlement Agreement
(“Agreement”) are Cohen & Slamowitz, LLP (now known as Selip & Stylianou, LLP)
(“Cohen & Slamowitz”) and Midland Funding LLC d/b/a l\/lidland Funding of
Delaware LLC ( “Midland Funding”) (collectively, “Defendants”), on the one hand,
and l\/.[ichael Hallmark (“Plaintiff” or “Hallmark”), and the class of persons as
defined in il 9 below, on the other hand

2. Nature of litigation Hallmark filed his case against Defendants on
behalf of himself and a class of similarly situated individuals in the United States
District Court for the Western District of New York (the “Action”), against
Defendants alleging violations of the Fair Debt Collection Practices Act (“FD CPA”),

1

4227764-2

C0<§§5' livc\?%%h%,fAX\/NLG£F Di§)§dlllfdrltgs??gs-s':"&lleiil Osldllfispfv%%gi fall 489

15 U.S.C. §1692, et Seq., and other consumer'protection statutes ln the Action,
Plaintiff alleged that Defendants violated the FD CPA, because Cohen & Slamowitz
sent collection letters on behalf of various debt holders, some of which related to
Midland Funding accounts. ln those letters, Plaintiff alleges that Defendants
attempted to collect court filing fees before the summonses and complaints had been
actually filed with the courts. Plaintiff Hallmark alleged that these actions violated
sections of the FDCPA, and these claims survived a motion for judgment on the
pleadings under Fed. R. Civ. P. 12(c), and the Court has already certified a class
and appointed class counsel. Defendants dispute that any court filing fees were
improperly assessed and maintain that the court filing fees were recoverable and
authorized

3. Liabi]ity. Defendants deny any and all liability to Plaintiffs and to the
class members in order to resolve the Action, and in order to avoid further expense
and burdensome, protracted litigation, and to put to rest all claims, known or
unknown, that have been or might be asserted by Plaintiff or the class (as defined
below in 119) against Defendants, arising out of demands for court filing fees before
the filing fees had been submitted to the state courts, Defendants have agreed to
settle the Action on the terms and conditions set forth in this Agreement.

4. Class Counsel. ln this Agreement, “Class Counsel” shall refer to the
Bromberg Law Office, P.C,, the Law Offices of Kenneth Hiller, PLLC, and the haw
Office of Jonathan R. l\/liller, PLLC dfb/a Salem Community Law Office. As part of

2

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/13 Page 65 of 129
Case 1:11-cv-00842-EAW~LG§: Document 373»3 Flled 05/04/18 Page 4 of 44

this settlement, the Law Office of Jonathan R. Miller, PLLC will be moving to be
appointed class counsel now that l\/lr. Miller no longer works for the Bromberg Law
Office, P.C.

5. Opinion of Class Counsel. Class Counsel have investigated the facts
available to them and the applicable law, including the holdings in this Action by
the District Court. Based on the foregoing, and upon an analysis of the benefits
which this Agreement affords the class members, Class Counsel consider it to be in
the best interest of the class members to enter into this Agreement.

6. Stipulation. In consideration of the foregoing and other good and
valuable consideration, Plaintiff and Defendants stipulate and agree that the claims
of the named Plaintiff and the class members, against Defendants should be and
are hereby compromised and settled subject to the approval of the Court, upon the
following terms and conditions

7. Settlement. While Defendants continue to deny any and all liability,
the parties have agreed to settle the Action under this Agreement, and without trial
or adjudication of any issue of fact or law in the Action. lThis Agreement, including
the exhibits hereto, shall not constitute any evidence against or any admissions by
any party with respect to any issue raised in this matter and agree that it shall not
be used by any party to estop any other party from asserting any claims or defenses
in this proceeding or in any other proceeding whatsoever, other than to enforce this

Agreeme nt.

4227764-2

:1-c -00842-EAW-LGF Document 379 Fi|e 1/O7/18 Pa e66 31;¢ 9

1 12
v-00842»EAW-LGF Document373-3 Fied 05/04/18 age5 44

TERMS

8. Effective Date. This Agreement shall become effective (the “Effective
Date”) upon the Court’s entry of a final order approving this Agreement as fair,
reasonable and adequate§ finding that this Agreement is fair and made in good
faith, dismissing the claims of Plaintiff and the class members against Defendant
without prejudice, subject to becoming a dismissal with prejudice upon completion
of the terms of the Agreement (“Final Order”); and the expiration of five (5) days
after the time the final order, judgment and decree becomes a final, non-appealable
order, or if an appeal has been sought, the expiration of five (5) days after the
disposition of any such appeal from any such final order, judgment and decree,
which disposition approves the Court’s final order, judgment and decree, the terms
and provisions of this Agreement in their entirety, and the consummation of the

settlement in accordance with the terms and provisions of this Agreement-.
9. Certiiication of Class. A class (the “Class”) has already been certified

in the Action, as follows!

All consumers with New York addresses, who? (a) within
one year before l\/larch 9, 2012, the date of filing of
Plaintiffs l\/.[otion to Amend in this action; (b) were sent a
debt collection letter by Cohen 84 Slamowitz, LLP, in a
form materially identical or substantially similar to the
letter attached to the Amended Complaint as Exhibit B
sent to the Plaintiff; or (c) were sent a debt collection
letter demanding City Court filing fees that had not yet
been paid, incurred, or reduced to judgment; or (d) were
sent a debt collection letter that failed to disclose that the
balance demanded included filing fees that had not yet

4

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 67 of 129
Case 1:11~cV-00842-EAW~LGF Document 373-3 Filed 05/04/18 Page 6 of 44

been paid, incurred, or reduced to judgment; and (e) the
letter Was not returned by the postal service as
undelivered.

See ECF No. 110,p.1l.

The parties further agree that the class definition set forth in this Agreement
can be simplified for purposes of providing notice to the class members, to the
extent it is consistent With the class certified by the Court.

10. Relief to Plaintiff and the Class. Defendants agree to pay the sum of
$225,000, to settle the claims of the Class.

(a) Plaintiff Hallmark Will petition the Court for an award of $25,000 to be
paid from the Settlement Fund, as his damages-land as an incentive a-vvard in l
recognition of his services as Class representative. Defendants agree not to oppose
Plaintiffs’ requests for an award in the amount set forth in this Paragraph.
Defendants shall only issue a 1099'MISC to Plaintiff Hallmark for any incentive
award ordered by the Court.

(b) As set forth in 1[ 12 beiovv, Class Counsei Will petition the Court for
approval of payment of attorney fees and costs of not to exceed $400,000.
Defendants reserve the right to object to Class Counsel’s petition to the Court.
Defendants shall pay the amount approved by the Court, in addition to the
Settlement Fund, subject to the agreement that in no event shall the amount of fees
and costs paid by Defendants exceed $400,000.

(c) The costs of notice and settlement distribution shall also be paid out of

4227?64-2

Cadaese V cO-OO% §L£§Vi/`\/L(L;<';:F Dd)gdirri$<ilizgs?%-s':"§fie¢ljl sheila Pa § 67 iiiizig

the Settlement Fund.

(d) A_fter the deduction of the Plaintiffs incentive award, the costs of
notice and distribution as delineated above, the remaining Settlement Fund Will be
distributed to the members of the Class Who are located (Where Class notice is not
returned as undeiiverable With no forwarding address available) and Who submit a
timely claim form requesting participation in the Settlement Fund and Who do not
exclude themselves from the iawsuit and Agreement.

(e) After deducting the costs of sending notice and distributing settiement
checks, the balance of the Settlement Fund Will be distributed on a pro rata basis,
to those Settlement class members Who submit a timely claim form. If any money is
left in the Settlement Fund after distribution to the Settlement class members,
Class Counsel may apply for an order that the resulting funds be given to the
Western Nevs,r York Lavv Center. Payment to the participating class members Will
be by check, and checks Will be sent no later than 28 days after the effective date.
Checks to participating class members Wiii be void 90 days after issuance. Nothing
contained in this Agreement shall affect the collectability of each class members’
other underlying debts With Defendants, if any.

11. Entitlement. The estates of deceased class members are eligible to
share in the Settlement Fund upon submission to the class administrator of a death
certificate fn the event that a class member entitled to a check is deceased, the

class administrator shall send or cause to be sent, a check to the person(s)

4227764»2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 69 of 129
Case 1:11-cV-00842~EAW-LGF Document 373-3 Filed 05/04/18 Page 8 of 44

reasonably believed to be the person(s) entitled thereto, and the release in il 15 of
this Agreement shall be effective as to such class member(s), notwithstanding any
failure to comply with laws relating to probate or marital property.

12. Attornev Fees. Notice Costs and Related Matters.

(a) Class Counsel will request approval of payment of reasonable
attorney fees and costs not to exceed $400,000 as provided under 15 U.S.C. § 1692k.
For purposes of the award of attorney fees and costs, Defendants stipulate and
agree that Plaintiff and the Class are the prevailing party under 15 U.S.C. § 16921;.
Class Counsel will not request additional fees or costs from Defendants or the Class.
Defendants reserve the right to object to Class Counsel’s petition to the Court. To
the extent that Court determines that attorney’s fees and costs recoverable are less
than the $400,000, it shall reduce the amount to be paid by Defendants and will not
be added to the Settlement Fund, Which is separate from the court costs and
reasonable attorney’s fee payment No portion of the Settlement and will revert to
Defendants

(b) The costs of notice and settlement distribution, described in 1[ 10,
shall be paid out of the Settlement Fund. The parties may destroy documents
generated in the administration of notice to the Class one year after the void date
on class members’ checks

13. Payment. On or within 30 days of the entry of the Effective Date,

Defendants, via the class administrator, shall distribute all monies set forth in this

4227764-2

C"%§§St:i;li Ye$_%%ti'£tXY/t§£p DSSSJH$§&‘°’J?%_§"EH€W iléifiapt%%§% ti big

Agreement.

14. Cy Pres. lf any portion of the Settlement Fund remains after the void
date on the class members’ checks, these remaining funds will be donated in the
form of a cy pres award to the Western New Yorl§ Law Center.

15. Release. Plaintiffs and the Class will grant Defendants the following
releasef
Plaintiffs and each class member, their assigns, heirs, successors and personal
representatives not opting out, as of the Effective Date of the Agreement, do hereby
release and forever discharge each of the Defendants, and their present or former
parents, officers, directors, partners, members, principais, insurers, insureds,
representatives, employees, agents, attorneys, servants, predecessors, successors,
subsidiaries, affiliates, shareholders, and assigns (“Released Parties”) of and from
any and all actual or potential claims, actions, causes of action, suits, counterclaims,
cross claims, third party ciaims, and any demands for any and all debts, obligations,
liabilities, damages (whether actual, compensatory, treble, punitive, exemplary,
statutory, or otherwise), restitution, or disgorgement, of any type whatever,
whether known or unknown, suspected or unsuspected, contingent or non-
contingent, or discovered or undiscovered, whether asserted in federal court, state
court, arbitration or otherwise, and whether triable before a judge or jury or
otherwise and regardless of whether the claims are brought by persons in their
individual capacity, arising out of the sending of the letters attached to the

8

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 71 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-3 Filec| 05/04/18 Page 10 of 44

Amended Complaint as Exhibit B (the “Released Claims”). This release shall also
extend to the benefit of alleged debt“holders for whom Cohen & Slamowitz, LLP,
issued letters on behalf of arising from the actions of Cohen & Slamowitz, LLP.

Notwithstanding anything to the contrary herein, nothing contained herein
shall impair or limit any right or cause of action by Plaintiff or the Class l\/lembers
to dispute the underlying debt or amount allegedly owed to Defendants or their
clients, nor will anything contained herein affect or impair any defenses Plaintiff or
the Class Members may have to the underlying loans or alleged debts.

This release is conditioned on the final approval of the Agreement by the
Court and Defendants meeting their obligations therein.

16. Agreement Not Approved. lf this Agreement is not approved by the
Court or for any reason does not become effective, or if any portion of this
Agreement is modified or declared invalid by a court on appeal, the entire
Agreement shall be deemed null and void and shall be without prejudice to the
rights of the parties hereto and shall not be used in any subsequent proceedings in
this or any other litigation, or in any manner whatsoever

17. Court Reguired Changes to Settlement Agreement or Attachments at
Preliminary or Final Approval Stage. In the event that the Court conditions its
preliminary or final approval of the settlement on certain changes to the Agreement
(including changes to the attachments thereoB, the Parties shall in good faith
consider such changes and consent to such changes if they do not substantively

9

42277`64~2

alter the obligation of the party. A change shall be deemed to substantively change
the obligation of a party if it affects (a) the monetary payments such party is to pay
or receive, (b) the scope of the release to be granted, (c) the definition of the Class or
class members subject to the Agreement and final judgment or order, or (d) a
provision expressly noted as material in this Agreement. A change shall not be
deemed to substantively change the obligation of a party of if it merely alters the
wording or appearance of any notice or order or if it reasonably modifies the timing
of any contemplated event.

18. Settlement Administrator. Class Counsel shall retain Analytics
Consulting LLC, 18675 Lake Drive East, Chanhassen, l\/IN 55317, to administer the
settlement (“Settlement Administrator”). All costs associated with providing notice
to the Settlement Class under this Agreement and all costs of administering the
class settlement shall be paid from the Settlement Fund.

19. m. The Settlement Administrator will cause notice to be provided
to the Class by U.S. l\/.[ail. Defendants shall, within 30 days of entry of the
Preliminary Approval Order provide a class list to the Settlement Administrator.
Within 39 days after, the Settlement Administrator shall cause actual notice and
Claim Forms, in the form of Exhibit A. to be sent to the last known addresses of the
members of the Class, according to Defendants’ records. Defendants shall also
provide Plaintiffs counsel or the Settlement Administrator with the costs of
providing notice and tracking claim forms, neither of which shall be reimbursed if

10

4227 764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 73 of 129
Case 1:11-cV-00842-EAW-LGF Document 373~3 Filed 05/04/18 Page 12 of 44

the settlement is not finally approved, although Defendants shall be entitled to
recovery any unused portion of such costs. Once notified of the costs, Defendants
shall make payment within thirty days. Each notice shall be sent with a request for
forwarding addresses In the event that a notice is returned as undeliverable and a
forwarding address is provided, the Settlement Administrator shall forward any
such returned notice to the address provided to the third-party class administrator
within four days of receipt. The Class List, as updated to reflect the address to
which notice was forwarded, will be maintained by the parties, in electronic form,
until a date two years following the Effective Date.

20. Claim Form, Opt'Out, and Objection Date. Members of the Class will
have 120 days from the date of the entry of the preliminary approval order to
submit claim forms, requests for exclusion, and objections to the settlement Claim
forms postmarked by the due date shall be considered timely.

21. Preliminary Ap_proval. As soon as practicable after execution of this
Agreement, the parties shall make application to the court for an order whichi

a. Preliminarily approves this Agreement.

b. Schedules a hearing for final approval of this
Agreement by the court,

c. Approves the form of notices to the Class, to be
directed to the last known address of the members of the Class
as shown on Defendant’s records

11

4227'1'64-2

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 74 of 129
Case 1:11-cv-00842-EAW-LGF Document 373~3 F\Eed 05/04/18 Page 13 of 44

d. Finds that mailing of the notice to the Class and
the other measures specified in 1121 is the only notice required
and that such notice satisfies the requirements of due process
and Rule 23.

e. Sets deadlines for exclusions, and objections to the
Agreement.

f. Preliminarily certifies the classes for settlement
purposes

22. Agreed Forms. rl`he parties agree to request the form of notice and
Claim Form attached hereto as Exhibit A and propose the form of preliminary and
final approval orders attached hereto as Exhibits B & C. The fact that the Court
may require non-substantive changes in the notice or order does not invalidate this
Agreement.

23. Release of Attornevs’ Lien. ln consideration of this Agreement, Class
Counsel, hereby waive, discharge and release the “Released Parties” and “Released
Claims” as defined in 11 15 above of and from any and all claims for attorneys’ fees,
by lien or otherwise, for legal services rendered by Class Counsel in connection with
this case. Class Counsel further represent and certify that they will pay any
amounts due for attorney fees pursuant to any agreement with referring counsel.

24. Procedure if Settlement Not Approved or Appealed. In the event that

the Court does not approve the settlement as set forth in this Agreement, the

12

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 75 of 129
Case 1:11-cV-00842~EAW-LGF Document 373-3 Filed 05/04/18 Page 14 of 44

Agreement shall be null and void unless the Parties jointly agree to appeal the
order. ln the event that the Court approves the settlement as set forth in this
Agreement but the final judgment or order is appealed and that order is reversed on
appeal, the Agreement is null and void. If the Agreement becomes null and void,
the Action shall be reinstated and continue, and any and all orders entered
pursuant to this Agreement shall be vacated

25. Cooperation. The parties and their attorneys agree to cooperate fully
with one another in seeking court approval of this Agreement, and to use their best
efforts to effect the consummation of this Agreement and the settlement provided
for herein.

26. No Admission. This Agreement is for settlement purposes only.
Therefore, whether or not this Agreement is consummated and effectuated, it is
expressly agreed and understood that this Agreement and its exhibits do not
constitute and in no event be construed as, or deemed to be, an admission or
concession on the part of any party of any liability or wrongdoing, or any lack of
liability or wrongdoing whatsoever,

27. Objections. Any notices of objections or requests for exclusion to this
Agreement shall be sent to!

Brian L. Bromberg
BRoMBERG Law OFFICE, P.C.
26 Broadway, 21st Floor

New York, New York 10004
(Counsel for Plaintiff)

13

4227764-2

:11-cv-00842- AW- GF Document 379 Fi|e_d 11/O7/18 Page 76 of 129
1:11~0\/-0084 -EAVV-LGF Document373-3 Fl|ed 05/04/18 Page 15 of44

Counsel for Plaintiff shall be responsible for providing copies of any
objections within 7 days of receipt to Counsel for the Defendantsi
Ellen B. Silverman
HINSHAW & CULBERTSON, LLP
800 rI‘hird Avenue, 13th Floor

New York, NY 10022
(Counsel for Midland Funding LLC)

Andrew C. Sayles

CoNNELL FoLEY LLP

56 Livingston Ave.

Roseland, New Jersey 07068

(Counsel for Cohen & Slamowitz, LLP, now known as Selip & Stylianou, LLP)

The persons and addresses designated in this paragraph may be changed by
any signatory hereto by written notice to the other signatories hereto-

28. Right of Exclusion. Any class member may seek to be excluded from
this Agreement and from the Class within the time and manner provided by the
Court. To be valid, a request for opt'out must be in writing and personally signed
by the Class l\/lember who seeks to be excluded and sent to the Class Administrator,
and it must include! (1) the name and address of the Class l\/Iember and (2) a
statement to the effect that the Class Member wishes to be excluded from the Class.
Any class member so excluded shall not be bound by the terms of this Agreement
nor entitled to any of its benefits

29. “Opt Out” Threshold. Defendants represent and warrant that the

class size approximately 29,922. ln the event that the class size is greater than

14

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 77 of 129
Case 1:11~cv-00842~EAW-LGF Document 373-3 Filed 05/04/18 Page 16 of 44

31,000, Plaintiff may, by notifying the opposing Counsel in writing, unilaterally
void and terminate this settlement
30. Final Approval
At the conclusion of, or as soon as practicable after, the close of the hearing

on the fairness, reasonableness and adequacy of this Agreement, Class Counsel and
Defendants shall request that the Court enter a Final Order in the form of Exhibit
Q (a) approving the terms of this Agreement as fair, reasonable and adequate, (b)
providing for the implementation of those terms and provisions, (c) certifying the
class for settlement purposes, (d) finding that the Notice given to the class members
satisfies the requirements of due process and Rule 23, (e) finding that the parties
have complied with the requirements of the Class Action Fairness Act of 2005, 28
U.S.C. § 1711 et seq., (fl dismissing the claims of the Plaintiff and the Class with
prejudice and without costs, (g) retaining jurisdiction to enforce this Agreement, (h)
permanently enjoining all class members who did not timely and validly exclude
themselves from the Class from participating as class members in any lawsuit in
any forum, or otherwise filing, intervening in, commencing, prosecuting, continuing
and/or litigating any lawsuit in any forum arising out of or relating in any way to
the facts alleged in the Action; (i) directing the Settlement Administrator, after all
money has been distributed pursuant to this settlement, and no later than 30 days
after the void date, to file a notice apprising the court that the terms of the
Agreement have been complied with and providing the Court with an accounting of

15

422?764»2

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 78 of 129
Case 1:11-cV-00842-EAW~LGF Document 373-3 Fl|ed 05/04/18 Page 17 of 44

how all settlement moneys were distributed and (j) directing that ten (10) days after
the filing of the notice contemplated in paragraph 31(i) above, the dismissal of the
claims of the Plaintiffs and the classes shall become with prejudice and without
costs, absent a timely motion by either Plaintiffs or Defendants

31. Entire Ag;eement. The foregoing constitutes the entire Agreement
between the parties with regard to the subject matter hereof and supersedes all
prior written or oral agreements and may not be modified or amended except in
writing, signed by all parties hereto, and approved by the Court.

32. Counterparts. This Agreement may be executed in counterparts, in
which case the various counterparts shall be said to constitute one instrument for
all purposes. The several signature pages may be collected and annexed to one or
more documents to form a complete counterpart. Photocopies or facsimiles of
executed copies of this Agreement may be treated as originals.

33. Binding on Successors and Assigns. Each and every term of this
Agreement shall be binding upon and inure to the benefit of the Plaintiff and the
members of the Class, and any of their successors and personal representatives and
shall bind and shall inure to the benefit of the Released Parties, all of which persons
and entities are intended to be beneficiaries of this Agreement.

34. Destruction of Case'Related Documents. The Settlement
Administrator may destroy documents generated in the administration of the
settlement one year after the settlement checks become void.

16

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379~ Filed 11/O7/18 Page 79 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-3 Fi|ec| 05/04/18 Page 18 of 44

35. Confidential Material and Disclosure Material. Counsel shall continue
to abide by the Stipulation of Confidentiality agreed to and filed in this matter on
May 8, 2014 as it relates to the use and maintenance of material produced subject
to the Stipulation of Confidentiality. S_ee ECF No. 193. For purposes of
establishing a time for compliance with the return or destruction provisions -of
paragraph 14 of the Stipulation of Confidentiality, “final termination” under that
Stipulation shall occur 45 days after the Court enters an order dismissing all claims
by Plaintiffs and the class with prejudice as provided for in paragraph 31(j), Supra.

36. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto, acting by and through their

respective counsel of record, have so agreed, on . 2018.

[SIGNATURES ON PAGE TO FOLLOW]

17

422’]'764-2

Cé§§eli]:li@¥v@@§s£z'-E§ililiii%':t ‘B%%HW%HL §i§-sF‘lfi%&l/§/t/tis P@§§e@fgoéfl&?

[***** Notef Must l*`in_ish Signaturo Bloclil

For Plaintiffs and the Class

f '}
' \. -. ;/ . 0 -
r ;}.'- _ r"' /," 'i// /' l if
_,» /l/\ r`_ tr L_\,b" f 152 ." '“
,

l\/Iichael Hallmarl<

For Class Counsel with respect to the release of attorney s lien!

 

Br.ianL Bromberg \ci@

BROMBF,RG LAW Oiu lor;, P.C.
26 Broadway, 21st Floor
New York, New Yorl{ 10004
reis (212) 248-vaca

 

Kenneth R Hiller

Seth J. Andrews

LAW Orl-‘lcns or KENNE'§‘II Hil .mca. PLLC
6000 North hailey Avc, Suitc lA
Amhorst, NY 14226

'1‘@1:(716) trustee

GWMM

Jon;lh an R. Miller

hugh Orricror J<)NATHAN R MILI 1‘ ii PLLC
(d/b/a Salem Community Law Offic el

301 North Main Strcct, Suite 2415
Winston“Salem, NC 27101

T@l= (336) 337-4437

18

4227764-2

 

 

1 _-M-..~..\....-,-¢-....~

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 81 of 129
Case 1:11-cv-00842»EAW-LGF Document 373-3 Filed 05/04/18 Page 20 of 44

For Cohen & Slamowitz, LLP
Now Known as Selip & Stylianou, LLP

Byl

 

For Midland Funding LLC

 

 

Approved as to form?

 

Andrew C. Sayles
CoNNELL FoLEY LLP
56 Livingston Avenue
Roseland NJ 07068
ret (973) 840-2449

(Counsel for Defendant Cohen & Slamowitz, LLP,
now known as Selip & Stylianou, LLP)

 

/… 4a v graqu nga
HINSHAW & CULBERrsoN LLP
800 Third Ave, 13th Floor
New York NY 10022
Tei: (973) 840-2449

(Counsel for Defendant Midland Funding LLC)
19

4227764-2

 

' - - 2-EAW-LGF Document 379 Fi|e_d11/O7/18 Page 82 of 129
C%Z§dll:ilC-\dvqggéQ-EAW-LGF Document373-3 Fl|ed051'04/18 Page 21 of44

For Cohen & Slamowitz, LLP
Now Known as Selip & Stylianou, LLP

W¢?[c P// fair

For Midland Funding LLC

By?

 

Approved as to form!
.5/

 

/'/ j '.,//
z/’:'//W{ ,.'.'/_/_.___________`h
Andre\lr C. Sayles
CoNNELL FOLEY LLP
56 Livingston Avenue
Roseland NJ 07068

Telf (973) m _S‘_?s°» 0 s Q°O

(Counsel for Defendant Cohen & Slamowitz, LLP,
now known as Selip & Stylianou, LLP)

 

Ellen B. Silverman

HINSHAW & CULBERTsoN LLP
800 Third Ave, 13th Floor
New York NY 10022

Teli (9?-35-848-2449-

(Counsel for Defendant_l\/lidland Funding LLC)
19

4227764-2

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 83 of 129
Case 1:11~cv~00842-EAW-LGF Document 373-3 Fi|ec| 05/04!18 Page 22 of 44

Exhibit A

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 84 of 129
Case 1:11-cv~00842~EAW-LGF Document 373-3 Fl|ed 05/04/18 Page 23 of 44

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Hallmark v. Cohen & Slamowz'tz, LLP, and Midland Fzmding LLC
Case No. 11'CV'842 (EAW)(LGF)

Notice of Class Settlement

If you were sent a letter attempting to collect an alleged debt by Cohen & Slamowitz, LLP, on
behalf of various alleged debt holders, including but not limited to Midland Funding LLC to collect
an alleged debt between and , 2017, you could

receive between $ and $

 

A Fea’cml court authorized this notice - This is not a solicitation from a lawyer.

THIS IS A NOTICE OF A SETTLEMENT OF A CLASS ACTION LAWSUIT.
THIS IS NOT A NOTICE OF A LAWSUlT AGAINST YOU.

YOUR LEGAL RIGHTS WILL BE AFFECTED BY THE SETTLEMENT OF THIS LAWSUIT.
PLEASE READ THIS NOTICE CAREFULLY. IT EXPLAINS THE LAWSUI'I`, THE
SETTLEMENT, AND YOUR LEGAL RIGHTS.

 

    

 

 

 

SUBl\/HT A CLAIM By returning a completed claim form by , 2017, you will
FORM BY , remain in the Class and you will be entitled to receive a settlement
2017 check from the settlement fund
EXCLUDE YOURSELF You will receive no benefits but you will retain your legal claims
FROM THE against the Defendant
SETTLEMENT BY
, 2017
OBJEC'I` BY Write to the Court about why you do not like the settlement
, 2017 You must remain in the Settlement Class to object to the
settlement

 

GO TO A HEARING ON Ask to speak in Court about the fairness of the settlement

, 2017
D() NOTHING BUT By doing nothing, you will remain in the Class and be bound by the
STAY IN THE terms of the settlement but will not receive a share of the settlement
SETTLEMENT CLASS fund

 

 

 

 

 

    

us

FOUND.

 

4227763-1

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 85 of 129
Case 1:11-cv-00842-EAW-LGF Document 373~3 Filed 05/04/18 Page 24 of 44

 

You are receiving this notice because you were identified as a person to whom Cohen & Slamowitz, LLP,
acting on behalf of various alleged debt hoiders, including but not limited to Midland Funding LLC (Cohen
& Slamowitz, LLP and Midland Funding LLC are hereafter collectively referred to as, “the Defendants”),
sent a debt-collection letter allegedly attempting to collect court filing fees before the filing fees were
actually paid to the court between and , 2017.

 

This lawsuit alleges that the Defendants violated a federal law, the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692,- et seq., by attempting to collect filing-fees without first filing the
summonses and complaints with the New York state couits. Defendants deny that they committed any
violations of the FDCPA or any other law and maintain that at that time any court filing fees were assessed
the same were recoverable

 

ln a ciass action, one or more people called Class Representatives (in this case, Hallmark) sue on behalf of
a group (or a “Class”) of people who have similar claiins. In this case, the Class Representative filed a
lawsuit alleging that Defendants’ debt»collect`ion letters violated the FDCPA.

 

The Court has not decided which side is right or wrong in this case. Instead, both sides have agreed to a
settlement to avoid the costs, risks, and delay of a lengthy trial and appeals process

 

For settlement purposes, the Couit has certified classes that include all people who meet the following
definition:

All consumers with New Yoi'l< addresses, wlio: (a) within one year before
March 9, 2012, the date of filing of Plaintiffs Motion to Amend in this
action; (b) were sent a debt collection letter by Defendant in a form
materially identical or substantially similar to the letter attached to the
Amended Complaint as Exliibit B sent to the Plaintiff; or (c) were sent a debt
collection letter demanding City Court filing fees that had not yet been paid,
incurred, or reduced to judgment or (d) were sent a debt collection letter that
failed to disclose that the balance demanded included filing fees that had not
yet been paid, incurred, or reduced to judginent; and (e) the letter was not

_2_
IF ll 1 ll = ll 1 ll ll422'7763_1 ll llll
4227763-;

C%Se 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/07/18 Page 86 of 129
ase 1:11-cV-00842-EAW~LGF Document 373-3 Fl|ed 05/04/18 Page 25 of 44

returned by the postal service as undelivered

According to Defendants’ records, there are people in the Class. Aecordi`ng to Defendaui‘s’
records you are ct Class Member and, therefore, entitled to recover between $ and $ by
filing a claimforui us described below.

THE, SETTLEMENT BENEFITS

Defendants have agreed to pay the total cash sum of $ to Plaintiff and the Class and as full and
complete settlement of this lawsuit This sum shall be used to make all payments, including notice and
administration costs and attorney fees and costs approved by the Court under this Settlement, and also
including all payments to the Class Representatives and to Class Members such as yourself (See Question
6). If you submit a timely claim fonn and the Court approves the settlement, you will receive a portion of
the settlement funds

 

 

If you postmark and retum the enclosed claim form by . 2018 to lthe Settlement
Administrator| you will be entitled to a share of $ (the amount left after payment to the
Class Representatives and after payment of administrative and notice costs and after payment of attomey
fees and costs to Class Counsel). If all Class members return a claim form, which
is highly unlikely, each claimant will receive about $ . Assuining lO% of Class members retum
such a claim form, each claimant will receive approximately $ . No Class member is eligible

to receive more than one check for their share of the Class Recovery.

 

lf` you would like to receive a payment you must postmark and return the enclosed claim form by
, 2018 to [the Settlement Administrator].

 

By staying in the Class and not excluding yourself from the Settlement, you will be considered a member
of the Class. This means that you give up your right to sue or file a lawsuit against Defendants, its coiporate
affiliates, subsidiaries, principals, and agents for anything related to Defendants’ letter to you allegedly
attempting to collect filing fees before the filing of a state court summons and complaint against you.

 

For his claims under the FDCPA and for his service as Class Representatives, Plaintiff Hallmark is asking
to receive $25,000. This payment is subject to the Court’s approval

EXCLUDING YOURSELF FROM THE SETTLEMENT

_3_
IF `ll'lll = lllll ll4227763_1|l l"l
4227163~1

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/07/18 Page 87 of 129
Case 1:11-cV-00842-EAW~LGF Document 373~3 Filed 05/04/18 Page 26 of 44

If you do not want to participate in the Settlement, but you want to keep your legal claims against
Defendants, then you must take steps to exclude yourself from the Class.

 

To exclude yourself from the Settlement, you must send a written request by mail stating that you want to
be excluded from the Class in the case, Hallinark v. Cohen & Slumowi`tz, LLP, Case No. l l-CV-842.

'l`o be valid, a written request for exclusion must be signed by you or your attomey and must include: (l)
your name and address, and (2) a sentence stating that you want to exclude yourself from the Class.

You must mail your exclusion request so that it is postmarked no later than z 2018, to the
Class Administrator:

[name and address of administrator]

You may not exclude any other person within the Class from the Settlement

 

If you exclude yourself from the Class, you will not receive anything resulting from the Settlement You
will have the right to sue Defendants relating to the claims raised in this case, either on your own or as a
pait of a different lawsuit. If you exclude yourself, the time you have in which to file your own lawsuit (the
“statute of limitations”) will begin to run again. You will have the same number of days in which to file a
lawsuit that you had when Plaintiff moved to amend this case to have it proceed as a class action on

THE LAWYERS REPRESENTING YOU

 

The Couit has named the Bromberg Law Office, P.C., the Law Offices of Kenneth Hiller, PLLC, and the
Law Office of Jonathan R. Miller, PLLC as lawyers to represent the Class (“Class Counsel”). You will not
be charged for these lawyers’ services; however, they will receive a payment as part of the Settlement in
an amount not to exceed $400,000, subject to the Court’s approval If you want to be represented by your
own lawyer, you may hire one at your own expense If you choose to hire your own lawyer, he or she must
file an appearance by , 2018.

 

From the start of the lawsuit in 2011 to the present, Class Counsel has not received any payment for their
services in prosecuting the case or obtaining the settlement, nor have they been reimbursed for any out-of-
pocket expenses When they ask the Court to approve the settlement, they will also make a motion to the
Court for an award of attomeys’ fees and reimbursement of expenses, in a total amount not to exceed
$400,000. The amount of attorneys’ fees and costs awarded by the Court will be paid by Defendants Class
Members do not have to pay anything toward the fees or expenses of Class Counsel. Class Counsel will
seek final approval of the settlement on behalf of all Class Members. You may hire your own lawyer to
represent you in this case if you wish, but it will be at your own expense

_4_
IF l!ll'l = lll|l l|4227763_f1l llll
4227763-:

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/07/18 Page 88 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-3 Fl|ed 05/04/18 Page 27 of 44

CLASS COUNSEL’S VIEWS ABOUT THE SETTLEMENT

 

Class Counsel believes this settlement is fair, Mr. Hallmark claims that Defendants violated the Fail‘ Debt
Collection Practices Act (“FDCPA”). The FDCPA is a federal law that provides for both individual actions
and class actions ln an individual action, the person bn'nging the suit may recover (1) any actual damages
suffered (such as out~of»pocket expenses or emotional distress); and (2) statutory damages of between 30
and $1,000.00. In a class action, the maximum possible combined recovery under the FDCPA is (l) any
actual damages suffered by the class members; and (2) the lesser of l% of the Defendant’s net worth or
5500,000.00. The Court, in its discretion, may award anything between zero and the maximum amount to
a prevailing party. In either an individual or class aetion, the person bringing the suit also may recover
attomeys’ fees and the expenses of prosecuting the suit, if the lawsuit is successful

Class Counsel believes that in light of the risks of losing the case, the Settlement is fair and reasonable
Depending on the number of Class l\/Iembers who submit claim forms, you could recover at a minimum
3 and at most $ . Class Counsel believes this is ample compensation for the violations Of
the law alleged in the Lawsuit.

 

Defendants deny that they violated the FDCPA and maintain that any and all court filing fees assessed were

incuired and permitted Nonetheless, Defendants desire to settle the claims of the Class to avoid the

expense, burden, and uncertainty of further litigation, and to put to rest all claims related to the debt-

collection letters concerning alleged debts sent to the Class Members between and
, 2017.

OBJECTING 'l"O THE SETTLEMENT

You can tell the Couit that you do not agree with the Settlement or some part of it.

 

lf you are a Class member, you can object to the Settlement in writing and/or by attending the Fairness
Hearing. ln order to object to the Settlement in writing, you must send a letter or legal brief stating that you
object and the reasons why you think the Court should not approve the Settlement Specifically, your
objection must include: (l) your name and address; (2) the name and number of the case: Hallmark v.
Cohen & Slczmowftz, LLP, Case No. ll~CV~842 (WMS)(LGF); and (3) the factual basis and legal grounds
for your objection to the Settlement You must mail your objection so that it is postmarked no later than

, 2018 to:

Clerk of the Court

United States District Couit for the Westem District of New York
2 Niagara Square

Buffalo NY l4202

You must also send a copy of your objection by U.S. Mail and/or facsimile, with any such mailing or
facsimile postmark/time-stamped no later than that same date to:

_5_
IF llil! : llll! 0422?763__1|| ll|l
4227763-1

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/07/18 Page 89 of 129
Case 1:11~cv-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 28 of 44

Class Counsel:

Brian L. Bromberg

BRoMBERG LAW OFFicE, P.C.

26 Broadway, 21stF1001‘

New York, New York 10004
Facsimile: (212) 248-7908

E-Mail: brian@bromberglawofiice.com

-- AND -

Counsel for Defendants:

Andrew C. Sayles

CoNNELL FoLEY LLP

56 Livingston Avenue

Roseland N.T 07068

Facsimile: (973) 840-2449
Email:rasavles@connellfolev`com
Counsel for Cohen & Slamowitz, LLP

Ellen B. Silverman

HrNsHAW & CULBERTsoN LLP

800 Third Avenue

13th Floor

New York, New York 10022
Facsimile: (212) 935-1136

Email: esilvennan@hinshawlaw.com
Counsel for Midland Funding, LLC

lnstead of, or in addition to, your written objection, you can come to the Fairness Hearing and express
your objection orally to the Couit.

THE FAIRNESS HEARING

The Court will hold a hearing to decide whether to approve the settlement You may attend the hearing if
you wish, but you are not required to do so.

The Court will hold a Fairness Hearing on , 2018 at a.m/p.m in the courtroom of
the Honorable Elizabeth A. Wolford, United States_District Judge, 2 Niagara Square, Courtroom _,
Buffalo, New York 14202. The purpose of the hearing will be for the Court to determine whether the
proposed settlement is fair, reasonable, and adequate and in the best interests of the Class and to determine
the appropriate amount of compensation for Class Counsel. At that hearing, the Court will be available to
hear any objections and arguments concerning the fairness of the proposed settlement. lt is not known how
long the Court will take to make its decision ln addition, the Court may continue or reschedule the hearing
at any time without further notice to you.

_6_
IF ll 1 ll = ll 1 ll ll4227'763_1|l Illl
4227763-1

Case 1:11-cV-OO842-EAW-LGF Document 379 Fi|e_d 11/07/18 Page 90 of 129
Case 1:11~cv-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 29 of 44

No. Class Counsel will answer questions the Court may have, but you are welcome to come at your own
expense. lf you send a written objection, you do not have to come to Court to talk about it. As long as you .
mailed your written objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but it is not necessary You are _no_t required to attend the Fairness Hearing to be included in the
Settlement

To obtain additional information, you may call contact Class Counsel. You can contact Brian L. Bromberg
either in writing or by telephone at the addresses and telephone numbers below:

Brian L. Bromberg

BRoMBERG LAW OFFICE, P.C.

26 Broadway, 2 lst Floor

New York, New York 10004
Telephone: (212) 248-7906

Facsimile: (212) 248-7908

E-Mail: brian@bi‘omberglawoflice.com

 

DO NOT ADDRESS ANY OUESTIONS ABOUT THE SETTLEMENT OR THE LITIGATION
TO THE CLERK OF THE COURT, THE JUDGE, OR TO THE DEFENDANTS OR THEIR
COUNSEL.

THEY ARE NOT PERN[ITTED TO ANSWER YOUR OUESTIONS.

_7_
IFlllll:lllll1|4227763_1"llH
4227763-1

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/07/18 Page 91 of 129
Case 1:11-cv-00842-EAW~LGF Document 373~3 Filed 05/04/18 Page 30 of 44

PROOF OF CLAIM FORM
RE: Hallmark v. Cohen & Slcimowi'tz, LLP, WDNY Case No. ll-CV-842 (EAW)(LGF)
I WISH TO RECEIVE A SI~IARE OF THE SET'I`LEMENT.

IMPORTANT: THIS CLAIM FORM MUST BE POSTMARKED ON OR BEFORE
, 2018 AND MAILED TO THE FOLLOWING ADDRESS:

[NAME AND ADDRESS OF Al__)MINISTRATORl

PLEASE LEGIBLY PRINT THE FOLLOWING INFORMATION:

NAME:

 

MAILING ADDRESS:

 

 

IF THIS NOTICE WAS MAILED TO AN ADDRESS OTHER THAN YOUR CURRENT
ADDRESS, PLEASE NOTE THE ADDRESS HERE:

 

 

IF YOUR NAME DlFFERS FROM THAT WH[CH APPEARS ON THE MAlLlNG LABEL, PLEASE EXPLA¥N IN
DE.TAIL WHY YOU SHOULD RECEIVE A SHARE OF THE SETTLEMENT INSTEAD OF THE PERS()N TO WHOM
THE NO"|`ICE WAS ADDRESSEDZ

 

 

 

SIGNATURE:

 

_g-
IF ll 1 ll : ll l ll ll4227763_1 ll Illl
4227163-1

Case 1:11-cV-OO842-EAW-LGF Document 379 Fi|e_d 11/07/18 Page 92 of 129
Case 1:11-cV-00842-EAW-1_GF Document 373-3 Filed 05/04!18 Page 31 of 44

Exhibit B

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/07/18 Page 93 of 129
Case 1111-cV-00842~EAW-LGF Document 373-3 Filed 05/04/18 Page 32 of 44

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL HALLMARK on behalf of
himself and all others similarly situated,
No. 11-cv-s42(EAW)(LoF)
Plaintiff

vs. CLASS ACTION

 

COHEN & SLAMOW"[TZ, LLP
MIDLAND FUNDING LLC dfbfa
MIDLAND FUNDING OF DELAWARE LLC,

Defendantsl

 

ORDER OF PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

WHEREAS, the Court has been advised that the parties to this action, Plaintiff Michael
Hallniark (“Plaintiff” or “Class Representative”), and Cohen & Slamowitz, LLP (“C&S”) and
Midland Funding LLC (“Midland”) (collectively, “Defendants”), through their respective
counsel, have agreed, subject to Court approval following notice to the settlement class members
and a final approval hearing, to settle the above-captioned action (the “Action”) upon the terms
and conditions set forth in the Settlement Agreement and Release (“Settlement Agreement”),
which has been filed with the Court

NOW, THEREFORE, based upon the Settlement Agreement, and it appearing to the
Couit upon preliminary examination that the Settlement Agreement is fair, reasonable, and
adequate, and a hearing should and will be held after notice to absent settlement class members
to confirm that the proposed settlement is fair, reasonable, and adequate, and to determine
whether a Final Order and Judgment should be entered in these Actions.

IT IS HEREBY ORDERED:

l. T he Couit has jurisdiction over the subject matter of this Action and over the

parties thereto.

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/07/18 Page 94 of 129
Case lzll-cv-00842-EAW~LGF Document 373-3 titled 05/04/18 Page 33 of 44

2. In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. § l7l5,
Defendants will serve written notice of the proposed class action settlement (“Class Notice”) on
the appropriate state and federal officials

3. Class Members. On Septernber 16, 2013, pursuant to Rule 23(b)(3) of the
Federal Rules of Civil Procedure, this Court certified the following class (the “Class”) with
respect to the claims asserted in the Action:

All consumers with New York addresses, Who: (a) within one year
before March 9, 2012, the date of filing of Plaintiffs Motion to
Amend in this action; (b) were sent a debt collection letter by
Cohen & Slamowitz, LLP, in a form materially identical or
substantially similar to the letter attached to the Amended
Complaint as Exhibit B sent to the Plaintiff; or (c) were sent a debt
collection letter demanding City Court filing fees that had not yet
been paid, incurred, or reduced to judgment; or (d) were sent a debt
collection letter that failed to disclose that the balance demanded
included filing fees that had not yet been paid, incurred, or reduced

to judgment; and (e) the letter was not returned by the postal
service as undelivered

4. Appointment of Class Representative and Class Counsel. On September 16,
2013, this Couit, and in accordance with Rule 23, this Court certified Plaintiff as the Class
Representative, and appointed Brian L. Bromberg of the BROMBERG LAW OFFICE, P.C. and
Kenneth R. Hiller and Seth Andrews of the LAW OFFICE OF KENNETH HILLER, P.L.L.C. as Class
Counsel. The Court now further appoints Jonathan R. Miller of the LAW OFFlCE OF JONATHAN R.
MILLER, PLLC, d/b/a SALI~:M CoMMUNITY LAW OFFicE as additional Class Couns<-zil

5. Class Ceitification. The Court has previously found that the Class satisfies the
applicable prerequisites for class action treatment under Rule 23, namely:

a. 'l`he Class members are so numerous that joinder of all of them is
reasonably impracticable;

b. There are questions of law and fact common to the Class inernbers, which

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 95 of 129
Case l:11-cv-OOB42~EAW-LGF Document 373~3 Filed 05/04/18 Page 34 of 44

predominate over any individual questions;

c. The claims of Plaintiff are typical of the claims of the Class members;

d. Plaintiff and Class Counsel will fairly and adequately represented and
protected the interests of ail of the Class members; and

e. Class treatment of these claims will be efficient and manageable, thereby
achieving an appreciable measure of judicial economy, and a class action
is superior to the other available methods for a fair an efficient
adjudication of this controversy.

6. The Court finds that the proposed settlement of the Action, on the terms and
conditions set forth in the Settlement Agr‘eement, appears preliminarily in all respects
fundamentally fair, reasonable, adequate and in the best interest of the Class members, especially
in light of: the benefits to the Class members; the strength of the Plaintiffs case; the complexity,
expense and probable duration of further litigation; the risk and delay inherent in possible
appeals; the risk of collecting any judgment obtained on behalf of the class; and the limited
amount of any potential total recovery for the Class.

7. NLice. The Court approves the form and substance of the Class Notice described
in the SettlementAgreement and attached to the Settlement Agreernent as Exhibit G. The
proposed form and method for notifying the Settlement Class members of the settlement and its
terms and conditions meets the requirements of` Ruie 23(c)(2)(B) and due process, constitutes the
best notice practicable under the circumstances, and shall constitute due and sufficient notice to
all persons and entities entitled to the notice. The Court finds the proposed notice is clearly
designed to advise the Class members of their rights ln accordance with the Settlement

Agreement, the parties are authorized to retain Analytics Consulting, LLC as the settlement

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 96 of 129
Case l:ll-cv-00842~EAW-LGF Document 373-3 Frled 05/04!18 Page 35 of 44

administrator (“Settlement Administrator”). Defendants shall provide a final updated list of
Class members to the Settlement Administrator within 30 calendar days of` this Order. 'l`he
Settlement Adrninistrator shall then cause the completed Class Notices to be mailed to the
Settlement Class members as expeditiously as possible, but no later than 30 calendar days after
receiving from Defendants the final updated list of Class members (“Notice Deadline”).

8. Exclusions. Any Class Member who wishes to be excluded from the class must
send a written request for exclusion to Class Counsel with a postmark date no later than 120 days
after the Notice Deadline. To be effective, a Settlement Class member’s written request for
exclusion must: (i) be signed by the Class Member Who requests exclusion; (ii) include the full
name and address of the Class Member requesting exclusion; and (iii) include language
substantially simiiar to the following statement “l/we request to be excluded from the
settlement in the Hallmark action.” Any Class member who submits a valid and timely request
for exclusion shall not be bound by the terms of the Settlement Agreement.

9. Objections. Any Class member who intends to object to the fairness of this
settlement must file a written objection with the Court, at the U.S. District Court, Westem
District of New Yorl<, 2 Niagara Square, Buffaio, NY 14202, within one hundred twenty (120)
days after the Notice Deadline (“Objection Deadline”). Further, any such Class member must,
within the same time period, provide a copy of the written objection to Class Counsel, Attention:
Brian L. Bromberg, at the address beiow, and to counsel for Defendants, Andrew C. Sayles and
Ellen B. Siivennan, at the addresses below. ln the objection, the Class member must: (a) attach
documents establishing, or provide information sufficient to allow the Parties to confirm, that the
objector is a Class Member; (b) include a statement of such Class Member’s specific objections;

and (c) state the grounds for objection, as well as identify any documents that such objector

Case 1:11-C_V-00842-EAW-LGF Document 379 Filed 11/07/18 Page 97 Of 129
Case 1:11ch-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 36 of 44

desires the Court to consider.

l0. Deadline for Subrnitting Claim Forms. Class members who wish to receive their

monetary share of the settlement distribution must send in a claim form, which must be

postmarked no later than 120 days after the date of this Ordert , 2018).

11. Final Approval. The Court shall conduct a hearing (hereinafter “Settlement

Hearing”) on

, 2018, in the courtroom of the Honorable Elizabeth A.

Wolford, United States District Judge, 2 Niagara Square, Courtroom , Buffalo, NY 14202,

commencing at

3.

d.

M.rn., to review and rule upon the following issues:
Whether this action satisfies the applicable prerequisites for class action
treatment for settlement purposes under Rule 23;
Whether the proposed settlement is fundamentain fair, reasonable,
adequate, and in the best interests of the Class members and should be
approved by the Court;
Whether the Final Order and Judgment, as provided under the Settlement
Agreement, should be entered, dismissing the Actions with prejudice and
releasing the Released Claims and the Released Parties; and

To discuss and review any other issues as the Court deems appropriate

12. Within thirty (30) days after the Objection Deadline, Class Counsel shall file with

the Court any memoranda or other materials in support of final approval of the settlement and/or

any petition for attorney fees.

13. This Settlement Agreement and this Order shall be null and void if any of the

following occur:

Case 1:11-cV-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 98 of 129
Case 1:11-cV-00842~EAW~LGF Document 373-3 filled 05/04/18 Page 37 of 44

a. The Settlement Agreement is terminated by any of the parties, or any
specified condition to the settlement set forth in the SettlementAgreement
is not satisfied and the satisfaction of such condition is not waived in
writing by the parties;

b. The Court rejects, in any material aspect, the Final Order and Judgment
substantially in the form and content attached to the Settlement Agreement
and/or the parties fail to consent to the entry of another form of order in
lieu thereof;

c. The Court rejects any component of the Settlement Agreement, including
any amendment thereto approved by the parties; or

d. The Court approves the Settlement Agreement, including any amendment
thereto approved by the Parties, but such approval is reversed on appeal
and such reversal becomes final by the lapse of time or otherwise

14. If the Settlement Agreement and/or this Order are voided as described in
Paragraph 12 above, then the Settlement Agreement shall be of no force and effect and the
parties’ rights and defenses shall be restored, without prejudice, to their respective positions as if
the Settlement Agreement had never been executed and this Order never entered.

15. Neither this Order nor the Settlement Agreement shall constitute any evidence or
admission of liability by Defendants, or an admission regarding the propriety of any certification
for any class for purposes of litigation, nor shall they be offered in evidence in this or any
proceeding except to consummate or enforce the Settlement Agreement or the terms of this

Order.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 99 of 129
Case 1:11~cv-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 38 of 44

IT lS SO ORDERED this day of , 2013.

 

Elizabeth A. Wolford
United States District Judge

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Pa e 100 of 129
Case 1:11»cv-00842»EAW-LGF Document 373~3 Flled 05/04/18 age 39 of 44

Exhibit C

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 101 of 129
Case 1:11-cv~00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 40 of 44

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL HALLMARK on behalf of
himself and all others similarly situated,
No. rr-cV-srateaw)(LGF)
Plaintiff,

vs. CLASS AC’]`.‘ION

 

COHEN & SLAMOWITZ, LLP
MIDLAND FUNDING LLC dfb/a
l\/llDLAND FUNDING OF DELAWARE LLC,

Defendants

 

ORDER OF FINAL APPROVAL OF CLASS ACTION SETTLEMENT

WHEREAS, the parties to this action, Plaintiff Michael Hallmark (“Plaintiff’ or “Ciass
Representative”), and Cohen & Slamowitz, LLP (“C&S”) and Midland Funding LLC
(“Midland”) (collectively, “Defendants”), through their respective counsel, have agreed, subject
to Court approval following notice to the settlement class members and a final approval hearing,
to settle the above-captioned action (the “Action”) upon the terms and conditions set forth in the
Settlement Agreement and Release (“Settlement Agreement”), which has been filed with the
Court. Defendants deny any and all liability alleged in the Actions.

On March 6, 2018, Plaintiff filed the Settlement Agreement, along with a Motion for
Preliminary Approval of Class Action Settlement (“Preliminary Approval Motion”). ECF No.
_. ln compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1711, et seqr,
Defendants served written notice of the proposed class action settlement on the appropriate state
and federal officials On , 20l8, upon consideration of the Settlement Agreement and
the Preliminary Approval Motion, the Court entered an Order of Preliminary Approval of Class
Action Settlement (“Preliminary Approval Order”). ECF No. _. Under the Preliminary
Approval Order, the Court, among other things, (i) preliminarily approved the proposed

l

Case 1:11-cv-OO842 -EA W-|_G Document 379 Filed 11/O7/18 Pa e 102 of 129
Case 1:11-0\/-0084 2-E A-W LGF Document373-3 Filed 05/04/18 age 41 of 44

Settlement Agreement; (ii) approved the form and content of the Class Notice; and (v) set the
date and time of the Final Faimess Hearing.

On , 2018, the Plaintiff filed a Motion for Final Approval of Class Action
Settlement (“Final Approval Motion”), requesting final certification of the settlement class under
Rule 23(b)(3) and final approval of the class action settlement ECF No. ___. On

, 2018, a final fairness hearing was held pursuant to Rule 23 to determine
whether the Class satisfies the applicable requirements for class action treatment and whether the
proposed settlement is fair, reasonable, adequate, and in the best interest of the Class members
and should be approved by the Court.

The Court has read and considered the Settlement Agreement, the Final Approval Motion,
and the record.

NOW, THEREFORE, IT IS HEREBY ORDERED:

1. The Court has jurisdiction over the subject matter of these Actions and over the
parties thereto.

2. Class Members. On September 16, 2013, pursuant to Rule 23(b)(3) of the
Federal Rules of Civil Procedure, this Court certified the following class (the “Class”) with
respect to the claims asserted in the Action:

All consumers with New Yorl< addresses, who: (a) within one year
before March 9, 2012, the date of filing of Plaintiffs Motion to
Amend in this action; (b) were sent a debt collection letter by
Cohen & Slamowitz, LLP, in a form materially identical or
substantially similar to the letter attached to the Amended
Complaint as Exhibit B sent to the Plaintiff; or (c) were sent a debt
collection letter demanding City Court filing fees that had not yet
been paid, incurred, or reduced to judgment; or (d) were sent a debt
collection letter that failed to disclose that the balance demanded
included filing fees that had not yet been paid, incurred, or reduced

to judgment; and (e) the letter was not returned by the postal
service as undelivered

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/O7/18 Page 103 of 129
Case 1:11~cV-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 42 of 44

3. §§mti_@. Pursuant to the Court’s Preliminary Approval Order, the approved
Notices were mailed to the Class members 'l`he form and method for notifying the Class
Members of the settlement and its terms and conditions was in conformity with the Court’s
Preliminary Approval Order, satisfied the requirements of Rule 23(0)(2)(B) and due process, and
constituted the best notice practicable under the circumstances The Court further finds that the
Notices were clearly designed to advise the Class Members of their rights

4. Plaintiff and Class Counsel have fairly and adequately represented and protected
the interests of all of the Class members

5. The Court finds that the settlement of the Action, on the terms and conditions set
forth in the Settlement Agreement, is in all respects fair, reasonable, adequate, and in the best
interest of the Settlement Class members especially in light of: the benefits to the Settlement
Class members; the strength ofPlaintiffs’ case; the complexity, expense, and probable duration
of further litigation; the risk and delay inherent in possible appeals; the risk of collecting any
judgment obtained on behalf of the class; and the limited amount of any potential total recovery
for Settlement Class members if litigation continued

6. Settlement Terms The proposed settlement and Settlement Agreernent, which is
filed with the Court (ECF No. w_), shall be deemed incorporated herein, are finally approved and
shall be consummated in accordance with the terms and provisions thereof, except as amended
by any order issued by this Couit. The parties are hereby directed ton perform the terms of the
Settlement Agreernent.

7. Obiections and Exclusions The Class members were given an opportunity to
object to the Settlement _ Class member(s) timely objected to the Settlement The Court has

carefully considered the objection(s) and finds that it/they is/are without merit.

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/O7/18 Page 104 of 129
Case 1:11-cv-00842-EAW-LGF Document 373~3 Filed 05/04/18 Page 43 of 44

Settlement Class members made valid and timely requests for exclusion and are
excluded from the Settlement and are not bound by this Final Order and Judgment. The
identities of such persons are set forth in Exhibit A, attached hereto.

8. Claim Forms. As of , the settlement administrator

 

received claim forms Each of these ___ Class Members who submitted a claim
form and did not opt~out of the Settlement will receive S

9. This Final Order and ludgment is binding on all Class members, except those
individuals identified in Exhibit A hereto, who validly and timely excluded themselves from the
class

10. Release of Claims and Dismissal of Actions. Plaintiff, the Class members and
their successors and assigns are permanently barred and enjoined from instituting or prosecuting,
either individually or as a class, or in any other capacity, any of the “Released Claims” against
the “Released Parties,” as set forth in the Settlement Agreement. ECF No. __ at § III(G). Under
the Settlement Agreement, the Released Claims are compromised, settled, released, discharged
and dismissed with prejudice by virtue of these proceedings and this Final Order and Judgment.
Nothing contained herein shall impair or limit any right or cause of action by any Class members
to dispute the underlying debt or amount allegedly owed by them.

ll. This Final Order and Judgment is not, and shall not be construed as, an admission
by Defendants of any liability or wrongdoing in this or in any other proceeding

12. The Court hereby retains continuing and exclusive jurisdiction over the parties
and all matters relating to the Action and/or Settlement Agreement, including the administration,
interpretation, construction, effectuation, enforcement, and consummation of the Settlement

Agreement and this Final Order and Judgment.

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed 11/O7/18 Page 105 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-3 Filed 05/04/18 Page 44 of 44

13. The Court awards to Class Counsel, attorney fees, costs, and expenses in the
amount of $ , after reviewing Class Counsel’s declarations for fees submitted to the
Court. Defendants are ordered to pay this award to Class Counsel, by payment to the “Bromberg
Law Office, P.C., as attorney,” within 30 days of the date of this Order (that is, on or before

,2013).

 

14. The Settlement Administrator is ordered to distribute checks to all class members
who have timely returned a claim form within 30 days of the date of this Order (that is, on or

before , 2018). Within 120 days of the date of Order, the Settlement

 

Administrator is directed to file a notice apprising the Court that the terms of the Agreement
have been complied with and providing the Court with an accounting of how all settlement
moneys were distributed

15. This Final Order and Judgment hereby dismisses the Action, in their entirety. Ten
days after the filing of the notice and accounting contemplated in paragraph 14, this dismissal

shall become With prejudice and without costs, absent a timely motion by any party.

IT IS SO ORDER_ED this day of , 20l8.

 

 

Elizabeth A. Wolford
United States District Judge

Case 1:11-cV-OO842-EAW-LGF Document 379 Filed|11/O7/18 Pa e 106 of 129
Case 1:11-cV-00842-EAW-LGF Document 373-4 Foled 05/04/18 age 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

M]CH_AEL HALLMARK,
on behalf of himself and all
others similarly situated,

No. troy-842 (EAW)(LGF)
Prainua,

V.

COHEN & SLAMOWITZ, LLP
MIDLAND FUNBING LLC dIb/a
MIDLA_`ND FUNDING OF DELAWARE LLC,

Defendants

\_/\_/\_/\_/\_/\./\_/\_/\_/\_/\_/\_IV\_/

 

Declaration of Plaintiffs Attorney Jonathan R. Mi]ler in
Support of Motion for Preliminary Approval and Appointment as Class Counsel

Under 28 U.S.C. § 1746, l, Jonathan R. Miller, do hereby declare under
penalty of perjury, that the following is true and correth

1. l am a principal of the Law Office of Jonathan R. Miller, PLLC d]b/a
Salem Community Law Office.

2. l am submitting this Declaration in support of Plaintiff Michael
Hallmark’s motion for class certification, motion for preliminary approval of a
proposed class settlement, and request for appointment of additional class counsel.

My Credentials to Serve as Class Counsel
3. My credentials to serve as class counsel are as follows!
4. l graduated from Greenville College with a B.A. in Communication in

2002.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 107 of 129
Case 1:11~cv-00842-EAW-LGF Document 373-4 Filed 05/04/18 Page 2 of 7

2007.

courtsf

5.

l graduated from Loycla University Chicago With a M.A. in Theology in

I earned my J.D. from Harvard Law School in 2011.

l am a member in good standing of the bars of the following state

The Missouri Bar
September 201 1

New York State Bar (Appellate Division, Third Department)
October 2012

North Carolina State Bar
September 2014

l am a member in good standing of the following federal courtsf

U.S. District Court for the Southern District of New York
August 6, 2013

U.S. District Court for the Eastern District of New Yorl;
August 6, 2013

U.S. District Court for the Western District of New Yorl<
October 22, 2013

United States Court of Appeals for the Second Circuit
March 25, 2014

U.S. District Court for the Northern District of New York
May 14, 2014

United States Court of Appeals for the Fourth Circuit
February 21, 20 17

U.S. District Court for the Northern District of North Carolina
March 22, 2017

U.S. District Court for the Eastern District of Missouri
April 13, 20137

Case 1:11-cV-00842-EAW-LGF Document 379 Filed_11/07/18 Pa e 108 of 129
Case 1:11-cv~00842-EAW-LGF Document 373-4 Filed 05/04/18 age 3 of 7

U.S. District Court for the Western District of North Carolina
April 19, 2017

U.S. District Court for the Eastern District of North Carolina
April 25, 2017

U.S. District Court for the Northern District of Ohio
December 8, 2017

Background and Qualiiications

8. From 2011 to 2012, l clerked for the Hon. William Ray Price, Jr. of the
Supreme Court of Missouri.

9. From 2012 to 2013, l worked as a consumer debt legal associate in
Start Small Think Big, lnc., a non“profit in The Bronx. This position was funded by
a Harvard Law School Irving R. Kaufman Public Interest Fellowship.

10. From 2013 to 2017, l was employed by Bromberg Law Office, P.C. in
New York, New York.

11. In 2017, l started my own practice, Law Office of Jonathan R. Miller,
PLLC d/b/a Salem Community Law Office, concentrating in the field of consumer
protection law.

12. l have experience in the fields of bankruptcy and civil rights law. l now
focus my practice on representation of consumers in consumer rights litigation,
inciuding class actions.

13. l am a member of the following professional organizations

National Association of Consumer Advocates

North Carolina Bar Association
North Carolina Advocates for Justice

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 109 of 129
Case 1:11-cv-00842-EAW~LGF Document 373-4 Filed 05/04/18 Page 4 of 7

14. I am experienced in trial and appellate court litigation and have the
following reported cases, among others!

Franco V. A Better Way Wholesa]e Autos, Inc., 690 Fed. Appx. 741 (2d Cir.
2017).

Wende] V. Mu]]oo]y, Jef!i'ey, Rooney & F]ynn, LLP, 689 Fed. Appx. 45 (2d Cir.
2017) (upholding district court’s dismissal of Plaintiff s FDCPA claims).

Ke]en V. Nordstl'om, Inc., 259 F. Supp. 8d 75 (S.D.N.Y. 2017).

Moukengesc])aje V. E]tman, E]tman & Cooper, P.C'., No. 14'CV'7539 (MKB),
2017 U.S. Dist. LEXIS 161260 (E.D.N.Y. Sept. 29, 2017).

Sc}iwai'tz V. HSBC'Bank USA, N.A., 14 Civ. 9525 (KPF), 2017 U.S. Dist.
LEXIS 94019 _(_s_,_.D.N.Y. June 19, 2017),

SchWai‘tz V. HSBCBan]c USA, N.A., 14 Civ. 9525 (KPF), 2017 WL 95118
(S.D.N.Y. Jan. 9, 2017).

Godson v. E]f:man, E]tma‘n & Coopel; P.C., 11'CV'0764(EAW), 2017 WL 77109
(w.D.N.Y. Jan. 9. 2017).

Stl'ube] V. Comenjty Ban]c, 842 F.3d 181 (2d. Cir. 2016).

Eades V. Kennedy, PCLaW Offz'ces, 12'CV‘6680'DGL'JWF, 2016 WL 6988913
(W.D.N.Y. Nov. 22, 2016).

McCrobi'e V. Pa]lsades Acqui'.si'ti`on XVI, LLC, 664 Fed. Appx. 81 (2d Cir. 2016).

Dl'Xon V. A Better Way Wholesa]eAutos, Inc., 692 Fed. Appx. 664 (2d Cir.
2016)

Sti'ube] V. Capjta] One Ban.k (USA), NA., 179 F. Supp. 3d 320, (S.D.N.Y.
20161

Schwartz V. HSBCBank USA, NA., 160 F. Supp. 3d 666 (S.D.N.Y. 2016).

Godson V. E]tman, E]tman & Cooper, P.C., 177 F. Supp. 3d 803, (W.D.N.Y.
20161

Jac.kson V. LoWe’s Cos., 15'cv'4167 (ADS)(ARL), 2016 U.S. Dist. LEXIS
146159(E.D.N.Y.0¢1;. 21, 2016).

Case 1:11-cV-00842-EAW-LGF Document 379 Filed_11/07/18 Pa e 110 of 129
Case 1:11-cv~00842-EAW-LGF Document 373-4 Fl!ed 05/04/18 age 5 of 7

Mou]rengesc]zaie V. E]tman, E]tman & Coopel', P.C'., No. 14'CV'7539 (MKB),
2016 wL 1274541 (E.D.N.Y. Mar. 31, 2016).

Ha]]mar]r v. Cohen & S]amOthz, LLP, No. 11~CV'842W(F), 2016 WL 1127800
(W.D.N.Y. Mar. 23, 2016).

Ha]]mai']r v. Cohen & S]amowl'tz, LLP, No. 11~CV'842W(F), 2016 WL 1127799
(W.D.N.Y. Mal~. 23, 2016).

Ha]]mark V. Cohen & S]amowjtz, LLP, No. 11~CV'842W(F), 2016 WL 1128494
(w.D.N.Y. Mar. 23, 2016).

C]ar_ke V. Hudson Va]]ey Fed. Credi't Unjon, No. 14“cv~5291 (K_`BF), 2016 WL
834667 (S.D.N.Y. Mar. s, 2016).

Godson V. E]tman, E]tman & Cooper, P.C’., No. 11'CV'764 (EAW), 2015 WL
9434228 (w.D.N.Y. Dec. 22, 2015).

Godson v. E]tman, E]tznan & Coopel; P.C., No. 11'CV'0764S(Sr), 2015 WL
5784908(W.D.N.Y.s@p1;. 30, 2015).

Ha]]mar]c V. Cohen & S]amowl'tz, LLP, No. 11~CV'842 (EAW), 2015 WL
4483959 (w.D.N.Y. July 22, 2015).

Dyjfes V. Pol‘tl?)]jo Recovei;y Assocs., LLC§ 111 F. Supp. 3d 739 (E.D. Va. 2015).

Eades V. Kennedy, PC'LaW Offices, 799 F.3d 161 (2d Cir. 2015) (reversing
district court’s order dismissing complaint).

Ha]]mai']{ V. Cohen &S]amowi`tz, LLP, 307 F.R.D. 102 (W.D.N.Y. 2015).
Dy]res V. Portfo]i`o RecovelyAssocs., LLC§ 306 F.R.D. 529 (E.D. Va. 2015).
Ha]]mar]r v. Cohen & S]amowjtz, LLP, 304 F.R.D. 165 (W.D.N.Y. 2015).

DeJesus V. City ofNeW Yor]{, No. 13°CV“8366 (JPO), 2015 WL 1925391
(s.D.N.Y. Apl-. 2a 2015).

Sc]iwartz V. Comenjty Uapl'ta] Bank, No. 13 Civ. 4896(JGK), 2015 WL 410321
(S.D.N.Y. Feb. 2, 2015).

Sti'ube] v. Comem'ty Bank, No. 13'cv'4462 (PKC), 2015 WL 321859 (S.D.N.Y.
Jan. 23, 2015).

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 111 of 129
Case l:ll-cv-OOBAZ-EAW»LGF Document 373-4 Filed 05/04/18 Page 6 of 7

Ha]]mark V. Cohen & S]amowjtz, LLP, 302 F.R.D. 295 (W.D.N.Y. 2014).
Ke]en V. Woi']d Fj_n. NetWOl'.k Nat’]Bank, 302 F.R.D. 56 (S.D.N.Y. 2014).

C]al'_ke V. Hudson Va]ley Fed. Ci'edjt Unjon, No. 14'CV'5291(VB), 2014 WL
6791134 (S.D.N.Y. Dec. 2 2014).

Godson V. E]tman, E]tman & Coopei; P.C., No. 11~CV~0764S(Sr)., 2014 WL
4627216(W.D.N.Y.sep1;. 15, 2014).

Ha]]mark V. Cohen & S]amowi'tz, LLP, No. 11'CV“00842S(F), 2014 WL
2028426(w.D.N.Y.sep1-,. 15, 2014).

Ha]]mar]r v. Cohen & S]amowi'tz; LLP, 299 F.R.D. 407 (W.D.N.Y. 2014).
Ha]]mar]r V. Cohen & S]amowjtz, LLP, 300 F_.R.D. 110 _(W.D.N.Y. 2014).

Ha]]mar.k V. Cohen & S]amowjtz, LLP, No. 11'CV'842S(F), 2014 WL 51322
(w_D_N.Y. Jan. s, 2014).

DeJeSuS V. City ofNeW Yo.z']r, 55 F. Supp. 3d 520 (S.D.N.Y. 2014).
15. l am also experienced in consumer fraud class action litigation and
have participated in the following filed cases, among othersf

Jasper V. Account Contro] Techno]ogy, Inc., E.D.Virginia, Case No. 13'CV'
296 (FDCPA settlement class certification§ settlement approved)

l`l;fj]o V. Bai'neys, Inc., SDNY, Case No. 10'cv'3133 (TILA settlement class
certification of 1,500 class members; settlement approved)

Moi'z’js V. CACH, LLC, D.Nev., 13'CV'27 0 (statewide Nevada FDCPA
settlement class certification of over 1,000 members; settlement
approved)

Ha]]mar_k v. Cohen & S]amowl'tz, LLP, WDNY, Case No. 11'CV'842
(statewide New York FD CPA class certiHcation of approximately
30,000 members; class settlement pending court review)

ijer v. Pi`oneel' Ci'edi`t Recovery, Inc., EDVA, Case No. 16'CV"804
(nationwide settlement class and settlement approved)

-0-0842 EAV\/- LGF Document 379 Filed 11/07/18 Pa e 112 of 129
~~cv 00842 EAW-LGF Document 373- 4 Filed 05/04!18 age 7 of7

16. l currently serve on the National Association of Consumer Advocates
legislative Policy Committee, andl have lobbied Congress concerning consumer'
protection issues as part of NACA’s Lobby Day in 2013 and 2017.

17. l have been an adjunct instructor at Wake Forest University School of
Divinity, where l have taught a course on theological issues related to consumer
debt, and a course on the intersection of law and religion.

Under 28 U.S.C. § 1746, l, Jonathan R. Miller, do hereby certify under
penalties of perjury, that the above statements are true and correct to the extent
they reflect my personal knowledge and otherwise are based upon my information
and belief.

Dated! Winston‘Salem, N.C.
May 4, 2018

/s/ Jonathan R. Miller
Jonathan R. Miller

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 113 of 129
Case 1:11-cv-00842-EAW-LGF Document 373-5 Filed 05/04/18 Page 1 of 1

UNl'l`ED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YOR_K

 

MICHAEL HALLMARK, on behalf of
himself and all others similarly situated,

Plaintiff,
V. Civil Action No.
No. l l-CV-842(EAW)(LGF)
COHEN & SLAMOWITZ, LLP CLASS ACTION
MIDLAND FUNDING LLC d/b/a

MIDLAND FUNDING OF DELAWARE LLC,

Defend ante .

 

Certificate of Service
I, Jonathan R. Miller, an attomey, hereby certify that on May 4, 2018, the foregoing
documents were filed with the Clerk of the Court and served in accordance with the Federal
Rules of Civil Procedure, and/or the Western District’s Local Rules, and/or the Westein

District’s Rules on Electronic Service upon the following parties and participants

Kenneth R. Hiller Seth Andrews Brian L. Bromberg
Andrew C. Sayles Steven A. Kroll
Ellen B. Silvei'man Han Sheng Beh

Dated: l\/lay 4, 2018

/s/ Jonathan R. Miller
Jonathan R. Miller

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 114 of 129

EXHIBIT C

CB_S€ 1211-CV-00842-EAW-LGF DOCUm€n'[ 379 Filed 11/07/18 R§QQ 1,15;_01°,_'12__9
Case 1:11-cv-00842-EAW-LGF Document 376 Filed 06/08/1¢§§§§|§§@&9`";_1:[§{;15"

'\

41
/

  
 

(.I»El.
law 03 2013 \,'i\

UNITED sTATEs nls'rnlc'r coURT c c LDEWE\ .. ,,,H \-_.;.;/r
wEsTERN nlsTRlcT or NEW YoRK D.\.-;-Mj-:,r,:'/

 

MICHAEL HALLMARK on behalf of
himself and all others similarly situated,
No. 11-cV-s42(EAW)(LGF)
Plaintiff,

v. CLASS ACTION
COHEN & SLAMOWITZ, LLP, and
MIDLAND FUNDING LLC dfb/a
MIDLAND FUNDING OF DELAWARE LLC,

Defendantsl

 

ORDER OF PRELIMINAR¥ APPROVAL OF CLASS ACTION SETTLEMENT

WHEREAS, the Court has been advised that the parties to this action, Plaintiff Michael
Hallmark (“Plaintiff" or “Class Representative”), and Cohen & Slarnowitz, LLP (“‘C&S”) and
Midland Funding LLC (“Midland”) (collectively, “Defendants"), through their respective
counsel, have agreed, subject to Court approval following notice to the settlement class members
and a final approval hearing, to settle the above-captioned action (the “Action”) upon the terms
and conditions set forth in the Settlement Agreernent and Release (“Settlement Agreement”),
which has been filed with the Court.

NOW, THEREFORE, based upon the Settlement Agreernent, and it appearing to the
Court upon preliminary examination that the Settlement Agreement is fair, reasonable, and
adequate and a hearing should and will be held after notice to absent settlement class members
to confirm that the proposed Settlement is fair, reasonable, and adequate, and to determine
whether a Final Order and Judgment should be entered in these Actions.

IT IS HEREBY ORDERED:

l. The Court has jurisdiction over the subject matter of this Action and over the

parties thereto.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 116 of 129
Case 1:11-cV-00842-EAW~LGF Document 376 Filed 06/08/18 Page 2 of 15

2. ln compliance with the Class Action Fairness Act of 2005. 28 U.S.C. § 1715,
Defendants wiil serve written notice ofthe proposed class action settlement ("Class Notice”) on
the appropriate state and federal officials

3. Class Members. On September 16. 2013. pursuant to Rule 23(b)(3) of the
Federal Rules of Civil Procedure, this Court certified the following class (the “Class”) with
respect to the claims asserted in the Action:

/\ll consumers with New York addresses, who: (a) within one year
before March 9, 2012, the date of filing of Plaintiffs Motion to
Amend in this action; (b) were sent a debt collection letter by
Cohen & Slamowitz, LLP, in a form materially identical or
substantially similar to the letter attached to the Arnended
Complaint as Exhibit B sent to the Plaintiff; or (c) were sent a debt
collection letter demanding City Court filing fees that had not yet
been paid. incurred or reduced to judgment or (d) were sent a debt
collection letter that failed to disclose that the balance demanded
included filing fees that had not yet been paid, incurred, or reduced

to judgment; and (e) the letter was not returned by the postal
service as undelivered

4. Appointment of Class chrescnlatlvc and Class Counsel. On September 16.
20l 3. this Court, and in accordance with Rule 23, this Court certified Plaintiff as the Class
Representative, and appointed Brian L. Bromberg of the BROMBERG LAW OFFICE, P.C. and
Kenneth R. Hiller and Seth Andrews ot`the LAW OFFlcE oF KsNNs'rn HlI-LER, P.L.L.C. as Class
Counsel. The Court now further appoints Jonathan R. Miller of the LAW OFFICE OF JONATHAN R.
MiLLER, PLLC, d/b/a SALEM CoMMUNrrY LAW OFPlcE as additional Class Counsel

5. Class Certification. The Court has previously found that the Class satisfies the
applicable prerequisites for class action treatment under Rule 23, nameiy'.

a. ` The Class members are so numerous that joinder of all of them is
reasonably impracticable;

b. There are questions of law and fact common to the Class members, which

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 117 of 129
Case 1:11»cV-00842-EAW-LGF Document 376 Filed 06/08/18 Page 3 of 15

predominate over any individual questions;

c. The claims of Plaintiffare typical of the claims of the Class members;

d. Plaintiff and Class Counsel will fairly and adequately represent and
protect the interests of all of the Class members; and

e. Class treatment of these claims will be efficient and manageable, thereby
achieving an appreciable measure of judicial economy, and a class action
is superior to the other available methods for a fair an efficient
adjudication of this controversy.

6. The Court finds that the proposed settlement of the Action. on the terms and
conditions set forth in the Settlement Agreement, appears preliminarily in all respects
fundamentally fair, reasonable, adequate and in the best interest of the Class members, especially
in light of: the benefits to the Class members; the strength of the Plaintiffs case; the complexity,
expense and probable duration of further litigation; the risk and delay inherent in possible
appeals: the risk of collecting any judgment obtained on behalf of the class; and the limited
amount of any potential total recovery for the Class.

7. l_\_lo_tige_. The Court approves the form and substance of the Class Notice described
in the Settlement Agreement and attached to the Settlement Agreement as Exhibit G. The
proposed form and method for notifying the Settlement Class members of the settlement and its
terms and conditions meets the requirements of Rule 23(c)(2)(B) and due process, constitutes the
best notice practicable under the circumstances1 and Shall constitute due and sufficient notice to
all persons and entities entitled to the noticel The Court finds the proposed notice is clearly
designed to advise the Class members of their rights ln accordance with the Settlement

Agreement, the parties are authorized to retain Analytics Consulting, LLC as the settlement

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 118 of 129
Case 1:11-cv-00842-EAW-LGF Document 376 Filed 06/08/18 Page 4 of15

administrator ("SettlementAdministrator”). Defendants shall provide a final updated list of

Class members to the Settlement Administrator by June 15 , 2018. The Settlement Aclministrator

shall then cause the completed Class Notices to be mailed to the Settlement Class members as

expeditiously as possible, but no later than June 29, 2018 (the “Notice Deadline").

S. Exclusions. Any Class Member who Wishes to be excluded from the class must
send a written request for exclusion to Class Counsel with a postmark date no later than October
5, 2018. To be effective. a Settlement Class member’s written request for exclusion must: (i) be
signed by the Class Member who requests exclusion; (ii) include the full name and address of the
Class Member requesting exclusion; and (iii) include language substantially similar to the
following statement “l/we request to be excluded from the settlement in the Halfmark action.”
Any Class member who submits a valid and timely request for exclusion shall not be bound by
the terms of the Settlement Agreement.

9. Obiections. Any Class member who intends to object to the fairness of this
settlement must file a written objection with the Court` at the U.S. District Court, Western
District of New York, 2 Niagara Square, Buffalo, NY 142021 no later than October 5. 2018 (the
“Objection Deadline"). Further, any such Class member must, within the same time period,

v provide a copyl of the written objection to Class Counsel, Attention: Brian L. Bromberg, at the
address below, and to counsel for Defendants, Andrew C. Sayles and Ellen B. Silverman, at the
addresses belcw. ln the objection, the Class member must: (a) attach documents establishing or
provide information sufficient to allow the Parties to confirm, that the objector is a Class
Member; (b) include a statement of such Class Member’s specific objections; and (e) state the

' grounds for objection, as well as identify any documents that such objector desires the Court to

consider.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 119 of 129
Case 1:11-cv»00842-EAW-LGF Document 376 Filed 06/08/18 Page 5 of 15

10. Deadline for Submitting Claim Forms. Class members who Wish to receive their
monetary share of the settlement distribution must send in a claim form, which must be
postmarked no later than October 5, 2018.

ll. Final Agproval. The Court shall conduct a hearing (hereinafter “Settlement
Hearing”) on November 2'/', 2018, in the courtroom of the Honorable Elizabeth A. Wolford,
United States District Judge, 100 State Street, Rochester, NY 14614, commencing at 3:00 p.m.,
to review and rule upon the following issues:

a. Whether this action satisfies the applicable prerequisites for class action
treatment for settlement purposes under Rule 23;

b. Whether the proposed settlement is fundamentally fair, reasonable,
adequate, and in the best interests of the Class members and should be
approved by the Court;

c. Whether the Final Order and Judgment, as provided under the Settlement
Agreement. should be entered` dismissing the Actions with prejudice and
releasing the Released Claims and the Released Parties; and

d. To discuss and review any other issues as the Court deems appropriate

12. No later than November 20, 2018, Class Counsel shall file with the Court any
memoranda or other materials in support of final approval of the settlement and/or any petition
for attorney fees.

13. This Settlement Agreement and this Order shall be null and void if any of the
following occur:

a. The Settlement Agreement is terminated by any ofthe parties, or any l

specified condition to the settlement set forth in the Settlement Agreement

Case 1:11-cv-00842-EAW-LGF Document 379 Fi|e_d 11/O7/18 Page 120 of 129
Case 1:11-cv-00842-EAW-LGF Document 376 Filed 06/08/18 Page 6 of 15

is not satisfied and the satisfaction of such condition is not waived in
writing by the parties;

b. The Court rejects, in any material aspect, the Final Order and Judgment
substantially in the form and content attached to the Settlement Agreernent
and/cr the parties fail to consent to the entry of another form of order in
lieu thereof,

c. The Court rejects any component of the Settlement Agreernent, including
any amendment thereto approved by the parties; or

d. 'l`he Court approves the Settlement Agreement, including any amendment
thereto approved by the Parties. but such approval is reversed on appeal
and such reversal becomes final by the lapse of time or otherwise

14. If the Settlement Agreement and!or this Order are voided as described in
Paragraph 12 above, then the SettlementAgreement shall be of no force and effect and the
parties` rights and defenses shall be restored without prejudice, to their respective positions as if
the Settlement Agreement had never been executed and this Order never entered.

15. Neither this Order nor the Settlement Agreement shall constitute any evidence or
admission ofliability by Defendants, cr an admission regarding the propriety of any certification
for any class for purposes of litigation, nor shall they bc offered in evidence in this or any
proceeding except to consummate or enforce the Settlement Agreement or the terms of this
Order.

16. ' The Settlement I~learing is scheduled for Novernber 27, 2018~ at 3:00 p.m.

in the Courtroom of the Honorable Elizabeth A. Wolford. United States District Judae. 100 State

Streett Rochester` New York 14614.

Case 1:11-cv-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 121 of 129
Case 1:11-cv-00842-EAW-LGF Document 376 Filed 06/08/18 Page 7 of 15

17. Class Notice shall be mailed by the Settlement Administrator selected by the
parties, Analytics Consulting, LLC, on or before June 29, 2018.

18. Requests for exclusion from the settlement must be postmarked on or before
October 5, 2018.

19. Claim forms must be postmarked on or before October 5, 2018.
20. Objections to the settlement must be filed with the Court postmarked on or before
October 5, 2018 and a copy of said objections must be served on class counsel and counsel for
defendants in accordance with paragraph 9

IT IS SO ORDERED this gitday of f ,2018.

      

  
 

A. ord
States District Judge

Case 1:11-c\/- -00842- EAW- LGF Document 379 Filed 11/O7/18 Page 122 of 129
Case 1:11-cv-OOB42-EAW-LGF Document 376 Filed 06/08/18 Page 8 of 15

UNITED STATES DISTRICT COURT
WESTERN BISTRICT OF NEW ¥ORK

Hallmrrrk v. Cohen & Sl'amowitz, LLP, and Midl'and Fuuding LLC
Case No. 11'CV“S42 (EAW)(LGF)

Notice of Class Settlement

If you were sent a letter attempting to collect an alleged debt by Cohen & Slamowitz, LLP, on
behalf of various alleged debt holders, including but not limited to Midland Funding LLC to collect
an alleged debt between March 9 2611 and March 9, 2012.

A Fede)'al court authorized this notice - This is not a solicitation jf‘om-a lawyer.

THIS IS 'A NOTICE OF A SETTLEMENT OF A CLASS AC'I`ION LAWSUIT.
THIS IS NOT A NOTICE OF A LAWSUIT AGAINST YOU.

YOUR LEGAL RIGH'I`S WILL BE AFFECTED BY THE SETTLEMENT OF THIS LAWSUIT.
PLEASE READ THIS NOTICE CAREFULLY. IT EXPLAINS THE LAWSUIT, THE
SETTLEMENT, AND YOUR LEGAL RIGHTS.

 

YOUR LEGAL RIGHTS AND OPTIONS IN THI_S_ SETTLEMENT --:- -

 

SUBMIT A CLAIM By returning a completed claim form by October 5, 2018, you will

 

FORM BY October S, remain in the Class and you will be entitled to receive a settlement
2018 check from the settlement fund.

EXCLUDE YOURSELF You will receive no bcnelits, but you will retain your legal claims
FROM THE against the Defendant

SETTLEMENT BY

October 5, 2018
OBJECT BY October S, Write to the Court about why you do not like the settlement
2018 You must remain in the Settlement Class to object to the
settlement

 

 

=GO-TO'A HEARING:ON Asl< to speak in Court about the fairness of the settlementl
November 27, 2018
DO‘NO-THING B.U'li»~f `- `By doing nothing, you will remain in the Class and be bound by the
S'I`A~Y'IN THE ` -' -' termsfoflthe settlement but will not receive a share of the settlement
SETTLEMENT CLASS f`und.

 

 

 

 

 

Case 1:11-cv-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 123 of 129
Case 1:11-cv~00842-EAW-l_GF Document 376 titled 06/08/18 Page 9 of 15

 

    

 

You are receiving this notice because you were identified as a person to whom Cohen & Slamowitz1
LLP, acting on behalf of various alleged debt holders. including but not limited to Midland Funding LLC
(Cohen & Slamowitz, LLP and Midland Funding LLC are hereafter collectively referred to as. "the
Defendants”). sent a debt-collection letter, between March 9, 2011 and March 9, 2012, allegedly
attempting to collect court filing fees before the filing fees were actually paid to the court,

 

'l`his lawsuit alleges that the Defendants violated a federal law, the Fair Debt Collection Practices Act
(“FDCPA"’), 15 U.S.C. § 1692. et seq., by attempting to collect filing fees without first filing the
summonses and complaints with the New York state courts. Defendants deny that they committed any
violations of the FDCPA or any other law and maintain that at that time any court filing fees were
assessed the same were recoverable ' `

 

ln a class action, one or more people called Class Representatives (in this case, Hallmark) sue on behalf
cfa group [or a “Class") of people who have similar claims ln this case, the Class Representative filed a
lawsuit alleging that Defendants‘ debt~collection letters violated the FDCPA.

 

The Court has not decided which side is right or wrong in this case. lnstead, both sides have agreed to a
settlement to avoid the costs, risks, and delay of a lengthy trial and appeals process.

 

For settlement purposes, the Court has certified classes that include all people who meet the following
definition:

All consumers with New York addresses, who: (a) within one year before,
lvlarch 9. 2012. the date of filing of Plaintiffs Motion to Amend in this
action; (b) were sent a debt collection letter by l.)el`endant_in a form -
materially identical or substantially similar to the letter attached to the
Amended Complaint as Exhibit B sent to the Plaintiff; or (e) were sent a

debt collection letter demanding City Court filing fees that had not yet been

paid. incurred or reduced to judgment or (d) \\-'er_e sent a debt collection -
letter that failed to disclose that the balance demanded included filing fees

that had not yet been paid. incuired. or reduced to judgment; and (e) the . x ;-.
letter was not returned by the postal service as undelivered

According to Defendants` recorder there are 29,922 people in the Class. According to Dejimdonts’
records you ore o Class :ilember and, therefore, entitled to recover by filing o claim form as described

below

 

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 124 of 129
Case l:ll-cv»00842-EAW-LGF Document 376 titled 06/08/18 Page 10 ot 15

THE SETTLEMENT BENEFITS

Defendants have agreed to pay the total cash sum of 3225,000 to Plaintift and the Class and as full and
complete settlement of this lawsuit This sum shall be used to make all payments1 including notice and
administration costs and attorney fees and costs approved by the Court under this Settlement, and also
including all payments to the Class Representati\-'cs and to Class Members such as yourself (See Question
6). lf you submit a timely claim form and the Court approves the settlement you will receive a portion of
the settlement f`unds.

 

if you postmark and return the enclosed claim form by October 5. 2018 to Analytics Consulting. LLC.
you will be entitled to a share of $lé0,000 (the estimated amount left after payment to the Class
Representative and after payment of'administrative and notice costs). If all 29,922 Class members return
a claim t`orm, which is highly unlikely, each claimant will receive about $5.34. A`ssuming lO% of Class
members return such a claim f`orm, each claimant will receive approximately $53.47. No Class member is
eligible to receive more than one check for their share of the Class Recovery.

 

if you would like to receive a payment you must postmark and return the enclosed claim form by
October 5. 2018 to Analytics Consulting, LLC.

 

By staying in the Class and not excluding yourself from the Settlement, you will be considered a member
ot` the Class. This means that you give up your right to sue or file a lawsuit against Defendants, its
corporate affiliates, subsidiaries, principals, and agents for anything related to Defendants’ letter to you
allegedly attempting to collect filing fees before the filing of a state court summons and complaint
against you.

 

For his claims underrthelPDCPA and for~his service as Class Representatives, Plaintiff Hallmark is
asking to receive $25,000. This payment is subject to the Court’s approval. _

1 >>P " 3 » ‘ - EXCLUDING YOURSELF FROM THE SETTI..EMENT

'lf` you do‘not want to participate 'in' the_ Settlement but you want to keep your legal claims against
Defendants; then you must take steps to exclude yourself from the Class.

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/O7/18 Page 125 of 129
Case 1:11~cv-00842'EAW-LGF Document 376 Flled 06/08/18 Page 11 ot 15

     

To exclude yourself from the Settlement, you must send a written request by mail stating that you want to
be excluded from the Class in the case, Hallmark v. Cohen & Slamowitz, LLP, Case No. 11-CV-842.

To be valid_. a written request for exclusion must be signed by you or your attorney and must include: (1)
your name and address and (2) a sentence stating that you want to exclude yourself from the Class.

You must mail your exclusion request so that it is postmarked ne later than October 5, 2018, to the
Class Adrninistrator: ‘ '- » :

Analytics Consulting, LLC
18675 Lake Dr E,
Eden Prairie, MN 5534?
[include necessary reference information, if ahy] "

You may not exclude any other person within the Class from the Settlement

 

lf you exclude yourself from the Class, you will not receive anything resulting from the Settlement You
will have the right to sue Defendants relating to the claims raised in this case, either on your own or as a
part of` a different lawsuit lf` you exclude yourself, the time you have in which to file your own lawsuit
(the "statute of limitations") will begin to run again. You will have the same number of days in which to
file a lawsuit that you had when Plaintiff moved to amend this case to have it proceed as a class action on
March 9, 2012.

THE LAW¥ERS REPRESENTING YOU

 

The Court has named the Bromberg Law Office, P.C.. the Law Offices of Kenneth l-Iiller. PLLC, and the
Law Office of Jonathan R. Miller, PLLC as lawyers to represent the Class (“Class Counsel”). You will
not be charged for these lawyers’ services; however, they will receive a payment as part of the Settlement
in an amount not to exceed $400.000. subject to the Court’s approval. Ii` you want to be represented by
your own lawyer, you may hire one at your own expense

 

Frorn the start of the lawsuit in 2011 to the present, Class Counsel has not received any payment for their 4 ` `
services in prosecuting the case or obtaining the settlement, nor have they been reimbursed for any out~
of-pocket expenses When they ask the Court to approve the settlement, they will also make a motion to
the Court for an award of attorneys’ fees and reimbursement of` expenses, in a total amount not to exceed
3400,000. The amount of attorneys’ fees and costs awarded by the Court will be paid by Defendants
Class Members do not have to pay anything toward the fees or expenses of Class Counsel. Class C ounsel
will seek final approval of the settlement on behalf of all Class Members. You may hire your own lawyer
to represent you in this case if you wish, but it will be at your own expense

_4_

Cat?aieli?ttr€\?_%f)§zl§?s’lltlv?t% Pbé*éllh'§ni§% Flt%df)é%élfs Pri‘§gee]fz€@?lfszg

CLASS COUNSEL’S VIEWS ABOUT THE SETTLEMENT

 

 

 

Class Counsel believes this settlement is fair. Mr. Hallmark claims that Defendants violated the Fair Debt
Collection Practices Act (“FDCPA”). The FDCPA is a federal law that provides for both individual
actions and class actions ln an individual aetion, the person bringing the suit may recover (l) any actual
damages suffered (such as out-of~pocket expenses or emotional distress); and (2) statutory damages of
between $0 and SerO0.00. in a class action, the maximum possible combined recovery under the
FDCPA is -(1) any actual damages suffered by the class members; and (2) the lesser of 1% of the
Defendant’s net worth or $500,000.00. The Court, in its discretion, may award anything between zero
and the maximum amount to a prevailing party. ln either an individual or class action, the person
bringing the suit also may recover attorneys’ fees and the expenses of prosecuting the suit, if the lawsuit
is successful.

Class Counsel believes that in' light of the risks of losing the case, the Settlement is fair and reasonable
Depending on the number of Class Members Who submit claim forms, you could recover at a minimum
$5.34, if not considerably more. Class Counsel believes this is ample compensation for the violations of
the law alleged in the Lawsuit.

 

Defendants deny that they violated the FDCPA and maintain that any and all court filing fees assessed
were incurred and permitted Nonetheless, Defendants desire to settle the claims of the Class to avoid the
expense, burden, and uncertainty of further litigation, and to put to rest all claims related to the debt-
collection letters concerning alleged debts sent to the Class Members between lvlarch 9, 2011 and March

9, 2012.

OBJECTING TO THE SETTLEMENT

You can tell the Court that you do not agree with the Settlement or some part of it.

 

If you are a Class member, you can object to the Settlement in writing and/or by attending the Fairness
I-learing. In order to object to the Settlement in writing, you must send a letter or legal brief stating that
Eyou object'and the rea:sons‘wh'y, you`;think the Court should not approve the Settlement Specifically, your
objection must -include:i(`]i)-:your. name tand`address; (2) the name and number of the case: Ha[lmork v.
Cohen & Slcimowitz,. LLP_:Ca`se'No;‘ 'll~C;V-842 (EAW)(LGF); and (3) the factual basis and legal
. grounds for your objection totthe Settlement You must mail your objection so that it is postmarked no
later than October 5l 2018 to:

Clerk of` the Court
United States District Court for the Western District ofNew York

2 Niagara Square
Buffalo NY 14202

You.<must also send a co'pyiof your objection by U.S. Mail and/or facsimile with any such mailing or
facsimile postmark!tirne~stamped no later than that same date to:

_5_

Case 1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Page 127 of 129
Case 1:1l~cv-00842-EAW~LGF Document 376 Filed 06/08/18 Page 13 of 15

Class Counsci:

Brian L. Bromberg

BROMBERG LAW OFFlCE, P.C.

26 Broadway. 2151 Floor

New York, New York 10004
Facsirnile: (212) 248-7908

E-Mail: brian/ii bromberalawoftice,com

-- AND -

Counsel for Defendants:

Andrew C. Sayles

CoNNeLL FoLEv LLP

56 Livingston Avenue

Roseland NJ 07068

Facsirnile: (973) 840~2449

Email: asaylcs(c"z`iconnellfoley.com

Counsel for Cohen & Slamowitz, LLP

Ellen B. Silverman

titusqu & CuLBERTsoN LLP

800 Third Avcnue

13“" Floor

New York. New York 10022
Facsimiie: (212) 935-1136

Email: esilverinun"ci'hinsha\-\‘inu.co\n
Counsel for Midland Funding LLC

instead ol`. or in addition to. your written objection, you can come to the Fairness I-Iearing and express
your objection orally to the Court.

THE FAIRNESS HEARING

The Court will hold a hearing to decide whether to approve the settlement, You may attend the hearing if
you wish, but you are not required to do so.

 

The Court will hold a Fairness Hearing on November 27, 2018 at 3:00 p.m., in the courtroom of the

Honorable Elizabeth A. Wolford. United States District Judgc, 100 State Street, Rochester, New ;York,' q . g l

14614. The purpose of the hearing will be for the Court to determine whether the proposed settlement is
fair, reasonable, and adequate and in the best interests of the Class-and .to determine the appropriate

amount of compensation for Class Couuscl. At that hearing, the _Court will be. available to.hear any : _ l

objections and arguments concerning the fairness of the proposed settlement lt is not known how long
the Court wiii take to make its decision. ln addition, the Court may continue or reschedule the hearing at
any time without further notice to you.

_5-

Ca%adeli§£¥:§&§é§HQ/XM':GFDCi§d]cmuRibtniéng l:ll:(l|gd1 0{)95§`§8 PS£geejlYo?ll 9

 

No. Class Counsel will answer questions the Court may have, but you are welcome to come at your own
expense If you send a written objection, you do not have to come to Court to talk about it. As long as
you mailed your written objection on time, the Court will consider it. You may also pay your own lawyer
to attend, but it is not necessary. You are gc_)_§ required to attend the Fairness Hearing to be included in the
Settlement

 

To obtain additional information, you may contact Class Counsel. You can contact Brian L. Bromberg
either in writing or by telephone at the addresses and telephone numbers below:

Brian L. Bromberg

BRoMsERo LAW OFFIcs, P.C.

26 Broadway, 21 st Floor

New York._ New York 10004
Telephone: (212) 248-7906

Facsirnile: (212) 248-7908

E-Mail.' brianfaibromberglawoftice.com

DO NOT ADDRESS ANY OUESTIONS ABOUT THE SETTLEMENT OR THE LITIGATION
TO THE CLERK OF THE COUR'I`, THE JUDGE, OR TO THE DEFENDANTS OR THEIR
COUNSEL.

THEY ARE NOT PERMITTED TO ANSWER YOUR OUESTIONS.

Case1:11-cV-00842-EAW-LGF Document 379 Filed 11/07/18 Pa 9129 f12
Case 1:11-cv-00842-EAW»LGF Document 376 Filed 06/08/18 Pagge 15 01915 9

PROOF OF CLMAWIM FORM
RE: Hallmark v. Cohen & S!amowflz, LLP, WDNY Case No. ll-CV-842< (EAW)(LGF)

I WISH T() RECEIVE A SHARE OF THE SETTLEMENT.
IMPORTANT: THIS CLAIM FORM MUST BE POSTMARKED_ _ON QR BEFORE
OCTOBER 5, 2018 AND MAILED 'I`O THE FOLLOWING.ADDRESS:

lNAME AND ADDRESS OF ADMINISTRATORI

PLEASE LEGIBL\’ PRINT THE FOLLOWING {NFORMATI-ON:- l l

NAME:

 

MAILING ADDRESS:

 

 

IF THIS NOTICE WAS MAILED TO AN ADDRESS OTHER THAN YOUR CURRENT
ADDRESS, PLEASE NO'I`E THE ADDRESS HERE:

 

 

IF YOUR NAME DIFFERS FROM THAT WHICH APPEARS ON THE MAfLING LABEL, PLEASE EXPLAIN IN
DETA|L WHY YOU SHOULD RECEIVE A SHARE OF THE SE'I`TLEMENT lNSTEAB OF THE PERSON TO WHOM
THE NOT|CE WAS ADDRESSED:

 

 

 

sroNA'ruRn= - . l ` _

